 



Exhibit 10.1
Execution Version
 
$385,000,000
SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT AGREEMENT
dated as of January 22, 2008,
among
BUFFETS, INC., a Debtor and Debtor in Possession
BUFFETS HOLDINGS, INC., a Debtor and a Debtor in Possession
THE LENDERS NAMED HEREIN
and
CREDIT SUISSE,
as Administrative Agent and Collateral Agent
 
CREDIT SUISSE SECURITIES (USA) LLC
as Syndication Agent and Documentation Agent
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Terms Generally
    24  
SECTION 1.03. Pro Forma Calculations
    24  
SECTION 1.04. Classification of Loans
    24  
 
       
ARTICLE II The Credits
    24  
 
       
SECTION 2.01. Commitments
    24  
SECTION 2.02. Loans
    25  
SECTION 2.03. Borrowing Procedure
    26  
SECTION 2.04. Evidence of Debt; Repayment of Loans
    27  
SECTION 2.05. Fees
    27  
SECTION 2.06. Interest on Loans
    28  
SECTION 2.07. Default Interest
    28  
SECTION 2.08. Alternate Rate of Interest
    28  
SECTION 2.09. Termination and Reduction of New Money Commitments
    29  
SECTION 2.10. Continuation of Borrowings
    29  
SECTION 2.11. Repayment of Borrowings
    29  
SECTION 2.12. Prepayment
    29  
SECTION 2.13. Mandatory Prepayments
    30  
SECTION 2.14. Reserve Requirements; Change in Circumstances
    30  
SECTION 2.15. Priority
    31  
SECTION 2.16. Indemnity
    32  
SECTION 2.17. Pro Rata Treatment
    32  
SECTION 2.18. Sharing of Setoffs
    32  
SECTION 2.19. Payments
    33  
SECTION 2.20. Taxes
    34  
SECTION 2.21. Assignment of New Money Commitments and Loans Under Certain
Circumstances; Duty to Mitigate
    36  
 
       
ARTICLE III Representations and Warranties
    37  
 
       
SECTION 3.01. Organization; Powers
    37  
SECTION 3.02. Authorization
    38  
SECTION 3.03. Enforceability
    38  
SECTION 3.04. Governmental Approvals
    38  
SECTION 3.05. Financial Statements
    39  
SECTION 3.06. No Material Adverse Change
    39  
SECTION 3.07. Title to Properties; Possession Under Leases
    39  
SECTION 3.08. Subsidiaries
    40  
SECTION 3.09. Litigation; Compliance with Laws
    40  



--------------------------------------------------------------------------------



 



ii

              Page
SECTION 3.10. Agreements
    40  
SECTION 3.11. Federal Reserve Regulations
    40  
SECTION 3.12. Investment Company Act
    40  
SECTION 3.13. Use of Proceeds
    41  
SECTION 3.14. Tax Returns
    41  
SECTION 3.15. No Material Misstatements
    41  
SECTION 3.16. Employee Benefit Plans
    42  
SECTION 3.17. Environmental Matters
    42  
SECTION 3.18. Insurance
    42  
SECTION 3.19. Secured, Super-Priority Obligations
    42  
SECTION 3.20. Location of Real Property and Leased Premises
    43  
SECTION 3.21. Labor Matters
    43  
SECTION 3.22. Deposit Accounts
    43  
 
       
ARTICLE IV Conditions of Lending
    44  
 
       
SECTION 4.01. All Credit Events
    44  
SECTION 4.02. First Credit Event
    44  
SECTION 4.03. Additional Conditions to Credit Events comprising Delayed Draw
Loans
    47  
 
       
ARTICLE V Affirmative Covenants
    47  
 
       
SECTION 5.01. Existence; Businesses and Properties
    47  
SECTION 5.02. Insurance
    48  
SECTION 5.03. Obligations and Taxes
    49  
SECTION 5.04. Financial Statements, Reports, etc.
    49  
SECTION 5.05. Litigation and Other Notices
    51  
SECTION 5.06. Information Regarding Collateral
    52  
SECTION 5.07. Maintaining Records; Access to Properties and Inspections
    52  
SECTION 5.08. Use of Proceeds
    52  
SECTION 5.09. Further Assurances
    52  
SECTION 5.10. [Reserved]
    53  
SECTION 5.11. Maintenance of Sale Leaseback Interests
    53  
SECTION 5.12. Deposit Accounts and Control Agreements
    53  
SECTION 5.13. Bankruptcy Cases
    56  
SECTION 5.14. Post-Closing Covenant
    56  
 
       
ARTICLE VI Negative Covenants
    56  
 
       
SECTION 6.01. Indebtedness
    56  
SECTION 6.02. Liens
    57  
SECTION 6.03. Sale and Leaseback Transactions
    58  
SECTION 6.04. Investments, Loans and Advances
    58  
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
    59  



--------------------------------------------------------------------------------



 



iii

              Page
SECTION 6.06. Restricted Payments; Restrictive Agreements
    60  
SECTION 6.07. Transactions with Affiliates
    61  
SECTION 6.08. Business of Holdings, Borrower and Subsidiaries
    61  
SECTION 6.09. Other Indebtedness and Agreements
    62  
SECTION 6.10. Capital Expenditures
    62  
SECTION 6.11. [Reserved]
    62  
SECTION 6.12. [Reserved]
    62  
SECTION 6.13. Minimum Consolidated EBITDA
    62  
SECTION 6.14. Minimum Cash Balance
    62  
SECTION 6.15. Fiscal Year
    63  
SECTION 6.16. Chapter 11 Claims
    63  
SECTION 6.17. [Reserved]
    63  
SECTION 6.18. The Orders
    63  
 
       
ARTICLE VII Events of Default
    63  
 
       
ARTICLE VIII The Administrative Agent and the Collateral Agent
    67  
 
       
ARTICLE IX Miscellaneous
    70  
 
       
SECTION 9.01. Notices
    70  
SECTION 9.02. Survival of Agreement
    70  
SECTION 9.03. Binding Effect
    71  
SECTION 9.04. Successors and Assigns
    71  
SECTION 9.05. Expenses; Indemnity
    75  
SECTION 9.06. Right of Setoff
    76  
SECTION 9.07. Applicable Law
    77  
SECTION 9.08. Waivers; Amendment
    77  
SECTION 9.09. Interest Rate Limitation
    78  
SECTION 9.10. Entire Agreement
    79  
SECTION 9.11. WAIVER OF JURY TRIAL
    79  
SECTION 9.12. Severability
    79  
SECTION 9.13. Counterparts
    79  
SECTION 9.14. Headings
    79  
SECTION 9.15. Jurisdiction; Consent to Service of Process
    80  
SECTION 9.16. Confidentiality
    80  
SECTION 9.17. [Reserved]
    81  
SECTION 9.18. U.S.A. Patriot Act Notice
    81  

         
 
  Schedule 1.01(b)   Master Land and Building Leases
 
  Schedule 1.01(c)   Non-Core Assets
 
  Schedule 1.01(d)   Sale/Leaseback Properties
 
  Schedule 1.01(e)   Subsidiary Guarantors



--------------------------------------------------------------------------------



 



iv

         
 
  Schedule 1.01(f)   Permitted Pre-petition Claim Payments
 
  Schedule 2.01   Lenders and New Money Commitments
 
  Schedule 3.08   Subsidiaries
 
  Schedule 3.09   Litigation
 
  Schedule 3.17   Environmental Matters
 
  Schedule 3.18   Insurance
 
  Schedule 3.20(a)   Owned Real Property
 
  Schedule 3.20(b)   Leased Real Property
 
  Schedule 3.22   Deposit Accounts; Control Accounts; Credit Card Arrangements;
Blocked Accounts
 
  Schedule 4.02(i)   Material Adverse Effect
 
  Schedule 5.12(j)   DDAs
 
  Schedule 6.01   Existing Indebtedness
 
  Schedule 6.02   Existing Liens
 
  Schedule 6.04   Existing Investments
 
       
 
  Exhibit A   Form of Administrative Questionnaire
 
  Exhibit B   Form of Assignment and Acceptance
 
  Exhibit C   Form of Borrowing Request
 
  Exhibit D   Guarantee and Collateral Agreement
 
  Exhibit E   Form of Opinion of Counsel to the Loan Parties
 
  Exhibit F   Form of Adequate Protection Stipulation and Cash Collateral Order
 
  Exhibit G   Form of Cash Management Order
 
  Exhibit H   Form of Interim Order
 
  Exhibit I   Form of Rollover Notice



--------------------------------------------------------------------------------



 



 

     SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT AGREEMENT (this
“Agreement”) dated as of January 22, 2008, among BUFFETS, INC., a Minnesota
corporation, a debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code (as defined below) (the “Borrower”), BUFFETS HOLDINGS, INC., a
Delaware corporation (“Holdings”), as a debtor and a debtor in possession under
Chapter 11 of the Bankruptcy Code, the Lenders (as defined in Article I) and
CREDIT SUISSE, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders, and Credit Suisse Securities (USA) LLC as syndication agent (in
such capacity, the “Syndication Agent”) and as documentation agent (in such
capacity, the “Documentation Agent”).
     WHEREAS, on January 22, 2008, (the “Petition Date”), the Borrower and
Holdings and certain of their subsidiaries each filed a voluntary petition for
relief (collectively, the “Bankruptcy Cases”) under Chapter 11 of the Bankruptcy
Code with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);
     WHEREAS, the Borrower and Holdings and certain of their subsidiaries are
continuing to operate their respective businesses and manage their respective
properties as debtors in possession under Sections 1107 and 1108 of the
Bankruptcy Code;
     WHEREAS, the Borrower has requested that the Lenders provide a secured
super-priority credit facility of up to $385,000,000 in order to fund the
continued operation of the Borrower’s, Holdings’s and those certain
subsidiaries’ businesses as debtors and debtors in possession under the
Bankruptcy Code;
     WHEREAS, the Lenders are willing to make available to the Borrower such
post-petition loans upon the terms and subject to the conditions set forth
herein; and
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “Adequate Protection” shall mean that the adequate protection ordered
by the Bankruptcy Court pursuant to Sections 361, 362, 363 and 364 of the
Bankruptcy Code providing for, in respect of the lenders under the Existing
Credit Agreement, among other things, (a) liens on the Collateral that are
immediately junior to the liens securing the Obligations; (b) claims under
Section 507(b) of the Bankruptcy Code to the extent of



--------------------------------------------------------------------------------



 



2

any shortfall of adequate protection; (c) all-cash payments of interest under
the Existing Credit Agreement on a monthly basis at the LIBO Rate (which shall
at no time, be (a) less than 4.0% or (b) greater than 5.0%) plus 7.25%; (d) the
establishment of the Rollover Facility hereunder; (e) replacement liens; and
(f) current payment of fees, if any, that accrue after the Petition Date under
the Existing Credit Agreement; all as in the Orders (which will include payment
of the professional fees of Blackstone, Latham & Watkins LLP and Ropes & Gray
LLP) as set forth in the Interim Order and otherwise in form and substance
satisfactory to the Required Lenders.
          “Adjusted LIBO Rate” shall mean, with respect to any Borrowing for any
Interest Period, an interest rate per annum equal to the product of (a) the LIBO
Rate in effect for such Interest Period and (b) Statutory Reserves.
          “Administrative Agent Fees” shall have the meaning assigned to such
term in Section 2.05(b).
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.
          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.07, the term
“Affiliate” shall also include any person that directly or indirectly owns 10%
or more of any class of Equity Interests of the person specified or that is an
officer or director of the person specified.
          “Agent Account” shall have the meaning assigned to such term in
Section 5.12(c).
          “Agreement” shall have the meaning assigned to such term in the
preamble hereto.
          “Applicable Percentage” shall mean 7.25%.
          “Asset Sale” shall mean the sale, transfer or other disposition (by
way of merger, casualty, condemnation or otherwise) by Holdings, the Borrower or
any of the Subsidiaries to any person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of Holdings, the Borrower
or any of the Subsidiaries (other than inventory disposed of in the ordinary
course of business) or (c) whether in one transaction or a series of
transactions, substantially all of the assets of one or more of Holdings, the
Borrower or any of their Subsidiaries, including any inventory.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
substantially in the



--------------------------------------------------------------------------------



 



3

form of Exhibit B or such other form as shall be reasonably approved by the
Administrative Agent.
          “Bankruptcy Cases” shall have the meaning assigned to such term in the
recitals hereto.
          “Bankruptcy Code” shall mean title 11, United States Code, as amended
from time to time.
          “Bankruptcy Court” shall have the meaning assigned to such term in the
recitals to this Agreement; provided, however, that “Bankruptcy Court” shall
also mean any other court of competent jurisdiction over the Bankruptcy Cases.
          “Blackstone” shall mean Blackstone Advisory Services, L.P.
          “Blocked Accounts” shall have the meaning assigned to such term in
Section 5.12(b).
          “Blocked Account Agreement” shall have the meaning assigned to such
term in Section 5.12(b).
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Borrowing” shall mean Loans of the same Class made or continued on
the same date and as to which a single Interest Period is in effect.
          “Borrowing Request” shall mean a request by the Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C, or
such other form as shall be reasonably approved by the Administrative Agent.
          “Business Day” shall mean any day other than a Saturday, Sunday or day
on which banks in New York City are authorized or required by law to close;
provided, however, that the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.
          “Calendar Maturity” shall mean January 22, 2009; provided, however,
that (a) such date shall be automatically extended by six months if, on the
one-year anniversary of the Closing Date, the aggregate principal amount of New
Money Loans outstanding on such date is less than or equal to $50.0 million
($40.0 million, to the extent Holdings and its Subsidiaries receive in the
aggregate $10.0 million or more in consideration from Asset Sales consummated
during the twelve-month period commencing on the Closing Date) or (b) if the
Maturity Date extension described in clause (a) does not occur, the Maturity
Date may nonetheless be extended by six months with the consent of the Required
Lenders.
          “Capital Expenditures” shall mean, for any period and with respect to
any person, all expenditures for the acquisition or leasing of fixed or capital
assets or



--------------------------------------------------------------------------------



 



4

additions to equipment during such period by such person that would be
classified as capital expenditures in accordance with GAAP, but excluding any
such expenditure made (a) to restore, replace or rebuild property to the
condition of such property immediately prior to any damage, loss, destruction or
condemnation of such property, to the extent such expenditure is made with
insurance proceeds, condemnation awards or indemnification or damage recovery
proceeds relating to any such damage, loss, destruction or condemnation or
(b) with proceeds from the sale or exchange of property to the extent utilized
to purchase functionally equivalent property or equipment.
          “Capital Lease Obligations” of any person shall mean the obligations
of such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP. Notwithstanding the foregoing, any
obligations under any Sale and Leaseback (including the Sale/Leaseback
Transaction) in existence on the Closing Date shall not constitute Capital Lease
Obligations hereunder (and if, after the Closing Date, any such obligations
shall be recharacterized as Capital Lease Obligations under GAAP, they shall
nevertheless continue to be treated as operating expenses for purposes of this
Agreement).
          “Carve-Out” shall mean (i) the unpaid fees due and payable to the
Clerk of the Court and the Office of the United States Trustee pursuant to 28
U.S.C. § 1930; (ii) the accrued and unpaid fees and expenses incurred by
professionals retained pursuant to an order of the Bankruptcy Court until the
earlier of (x) the occurrence of an Event of Default, provided that professional
fees and expenses incurred after an Event of Default which is waived or cured
shall also be included in the Carve-Out (so long as an unwaived or uncured Event
of Default has not occurred and is not continuing) or (y) the conversion of the
Cases to cases under chapter 7 of the Bankruptcy Code, provided that such fees
and expenses incurred pursuant to either (ii)(x) or (ii)(y) must be approved by
the Bankruptcy Court; and (iii) the accrued and unpaid fees and expenses
incurred by professionals retained pursuant to an order of the Bankruptcy Court
upon and after the occurrence of an Event of Default and during the continuance
of such an Event of Default which is not waived or cured, or upon and after the
conversion of the Cases to cases under chapter 7 of the Bankruptcy Code, in an
aggregate amount not to exceed $400,000 plus any allowed fees and expenses
reasonably incurred by professionals retained pursuant to an order of the
Bankruptcy Court solely in connection with responding to requests a chapter 7
trustee appointed by order of the Bankruptcy Court for the Cases makes of such
professionals for transmittal of documents in their possession. In no event
shall any of the Carve-Out be used to pay any fees or expenses of any person
retained in a chapter 7 case under sections 326, 327 or 328 of the Bankruptcy
Code).
          “Cash Flow Forecasts” collectively shall mean the 16-week Cash Flow
Forecasts prepared each week by the Borrower in form and with detail
substantially similar to the 16-week Cash Flow Forecast delivered to the
Administrative Agent on January 2, 2008, which shall reflect the Borrower’s good
faith projection of all cash



--------------------------------------------------------------------------------



 



5

receipts and disbursements in connection with the operation of its business in
the 16-week period beginning on the date of delivery of such Cash Flow Forecast.
          “Cash Management Order” shall mean that certain order issued by the
Bankruptcy Court in substantially the form of Exhibit F (Form of Cash Management
Order) and otherwise in form and substance satisfactory to the Required Lenders.
          “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the Closing Date, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Closing
Date.
          “claims” shall mean claims, actions, causes of action, suits, debts,
accounts, interests, liens, promises, warranties, damages and consequential
damages, demands, agreements, bonds, bills, specialties, covenants,
controversies, variances, trespasses, judgments, executions, costs, expenses or
any other claims whatsoever (including, without limitation, crossclaims,
counterclaims, rights of set-off and recoupment).
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Interim Date
Loans, Delayed Draw Loans, New Money Loans or Rollover Loans and, when used in
reference to any New Money Commitment, refers to whether such New Money
Commitment is an Interim Date Loan Commitment or a Delayed Draw Commitment.
          “Closing Date” shall mean January 22, 2008.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean all the “Collateral” as defined in any
Security Document and shall also include any Mortgaged Properties.
          “Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.
          “Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
          “Consolidated EBITDA”, of any person for any period, shall mean
Consolidated Net Income from continuing operations of such person and its
subsidiaries for such period plus, without duplication and to the extent
reflected as a charge in the statement of such Consolidated Net Income for such
period, (a) the sum of (i) income tax expense, (ii) Consolidated Interest
Expense of such person and its subsidiaries,



--------------------------------------------------------------------------------



 



6

amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including, in the case of the Borrower, the Loans and the loans and letters of
credit outstanding under the Existing Credit Agreement and including, without
limitation, “Forbearance Fees” as defined in that certain Forbearance Agreement
and second amendment to the Existing Credit Agreement, dated as of January 7,
2008 among the Borrower, certain lenders under the Existing Credit Agreement and
the other parties party thereto, the amortization of any fees payable, on or
before the date of the initial funding hereunder, in connection with the
consummation of this Agreement and such initial funding hereunder, or interest,
default interest of any kind, accelerated interest or interest paid in-kind),
(iii) depreciation and amortization expense, (iv) amortization of intangibles
(including goodwill) and organization costs, (v) losses on sales of assets
outside of the ordinary course of business, (vi) the amount of any reserves for
class action lawsuits, but only to the extent that such amounts have not been
paid in cash during such period and provided, that, for purposes of this
subclause (vi) of this clause (a), any such reserves shall be subsequently
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made, (vii) any non-recurring cash or
non-cash expenses related to a financial restructuring or the Bankruptcy Cases
(including but not limited to legal, consulting and advisory fees), (viii) any
expenses related to restaurants closed prior to January 7, 2008 and any expenses
related to lease termination costs including reserves for remaining lease
obligation costs and associated non-lease expenses with respect to future
restaurant closures subject to a closure plan approved by the Bankruptcy Court
or otherwise approved by the Required Lenders where such approval will not be
unreasonably withheld, (ix) any other non-cash charges (other than the writedown
of current assets), (x) non-cash management fees and expenses, (xi) business
interruption insurance proceeds to the extent not included in Consolidated Net
Income, (xii) fees and expenses paid in connection with the Transactions and the
“Transactions” as defined in the Existing Credit Agreement as in effect on the
date hereof and (xiii) to the extent the related obligation is included as
Indebtedness under this Agreement, the amount of any earnout payments made
during such period, and minus, without duplication, to the extent included in
the statement of such Consolidated Net Income for such period, (b) the sum of
(i) any unusual or non-recurring income or gains (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on the sales of assets outside of the ordinary
course of business) and (ii) any other non-cash income, all as determined on a
consolidated basis.
          “Consolidated Interest Expense” shall mean, for any person for any
period, the total cash interest expense (including imputed interest expense in
respect of Capital Lease Obligations and “Synthetic Lease Obligations” under,
and as defined in, the Existing Credit Agreement) of such person and its
subsidiaries for such period, in each case determined on a consolidated basis in
accordance with GAAP. For purposes of the foregoing, interest expense of any
person shall be determined after giving effect to any net payments made or
received by such person with respect to interest rate Hedging Agreements.



--------------------------------------------------------------------------------



 



7

          “Consolidated Net Income” shall mean, for any person for any period,
the net income or loss before cumulative effect in change of accounting of such
person and its subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any subsidiary of such person to the extent that the declaration or payment of
dividends or similar distributions by such subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such subsidiary, (b) the income or loss of any person accrued
prior to the date it becomes a subsidiary of such person or is merged into or
consolidated with such person or any subsidiary thereof or the date that such
person’s assets are acquired by such person or any subsidiary thereof and
(c) the income or loss of any person (other than a Subsidiary Guarantor) in
which any other person (other than the Borrower, a Subsidiary Guarantor, a
wholly owned Subsidiary or any director holding qualifying shares in accordance
with applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or a wholly owned
Subsidiary by such person during such period.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.
          “Credit Card Notification” shall have the meaning assigned to such
term in Section 5.12(b).
          “Credit Event” shall have the meaning assigned to such term in
Section 4.01.
          “DDA Notification” shall have the meaning assign to such term in
Section 5.12(b).
          “DDAs” shall mean any checking or other demand deposit account
maintained by the Loan Parties.
          “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.
          “Delayed Draw Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Delayed Draw Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Delayed Draw Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The total amount of the Delayed Draw Commitments is
$85,000,000 minus the Interim Funding Amount.
          “Delayed Draw Commitment Period” shall mean the period from and
including the Closing Date to the Delayed Draw Termination Date.



--------------------------------------------------------------------------------



 



8

          “Delayed Draw Funding Date” shall have the meaning assigned to such
term in Section 2.01(b).
          “Delayed Draw Loans” shall have the meaning assigned to such term in
Section 2.01(b).
          “Delayed Draw Termination Date” shall mean the earlier to occur of
(i) the date the Delayed Draw Commitments are permanently reduced to zero
pursuant to Section 2.1(b) and (ii) April 30, 2008.
          “dollars” or “$” shall mean lawful money of the United States of
America.
          “Documentation Agent” shall have the meaning assigned to such term in
the preamble hereto.
          “Domestic Subsidiaries” shall mean all Subsidiaries incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
          “Entry Date” shall mean the date of the entry of the Final Order.
          “Environmental Laws” shall mean all former, current and future
Federal, state, local and foreign laws (including common law), treaties,
regulations, rules, ordinances, codes, decrees, judgments, directives, orders
(including consent orders), and agreements in each case, relating to protection
of the environment, natural resources, human health and safety or the presence,
Release of, or exposure to, any toxic or hazardous materials, wastes or
materials, or the generation, manufacture, processing, distribution, use,
treatment, storage, transport, recycling or handling of, or the arrangement for
such activities with respect to, any toxic or hazardous materials, wastes or
materials.
          “Environmental Liability” shall mean all liabilities, obligations,
damages, losses, claims, actions, suits, judgments, orders, fines, penalties,
fees, expenses and costs (including administrative oversight costs, natural
resource damages and remediation costs), whether contingent or otherwise,
arising out of or relating to (a) compliance or non-compliance with any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
          “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any person, or any obligations
convertible into or exchangeable for, or giving any person a right, option or
warrant to acquire such equity interests or such convertible or exchangeable
obligations.



--------------------------------------------------------------------------------



 



9

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; (e) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (g) the receipt by the
Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; or (h) the occurrence
of a “prohibited transaction” with respect to which Holdings, the Borrower or
any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which Holdings, the Borrower or any
such Subsidiary could otherwise be liable.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” shall have the meaning assigned to such term in
Article VII.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, (a) income or franchise taxes imposed
on (or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender



--------------------------------------------------------------------------------



 



10

(other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.20(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.20(a).
          “Existing Credit Agreement” shall mean the Credit Agreement dated as
of November 1, 2006, as amended, supplemented or otherwise modified, among the
Borrower, Holdings, the lenders named therein and Credit Suisse, as
administrative agent and collateral agent.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
          “Fee Letter” shall mean the Fee Letter dated as of January 22, 2008,
among the Borrower, Credit Suisse Securities (USA) LLC, Credit Suisse and the
Lenders.
          “Fees” shall mean the Commitment Fees and the Administrative Agent
Fees.
          “Final Budget” shall mean the Final DIP Budget for the period
commencing on the Closing Date and ending on the date that is 18 months after
the Closing Date, as provided by the Borrower and approved by the Required
Lenders, and consisting of monthly financial and operating projections.
          “Final Order” shall mean an order of the Bankruptcy Court pursuant to
Section 364 of the Bankruptcy Code, in form and substance satisfactory to the
Administrative Agent and the Required Lenders, approving this Agreement and the
other Loan Documents, authorizing the incurrence by the Loan Parties of
permanent post-petition secured and super-priority Indebtedness in accordance
with this Agreement, as to which no stay has been entered and that has not been
reversed, modified, vacated or overturned.
          “Financial Officer” of any person shall mean the chief financial
officer, principal accounting officer, Treasurer or Controller of such person.



--------------------------------------------------------------------------------



 



11

          “First Day Orders” shall mean the Cash Management Order, the Interim
Order and all other orders entered by the Bankruptcy Court on the Petition Date
or within five Business Days of the Petition Date or based on motions filed on
the Petition Date.
          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
          “Funded Debt” shall mean, at any time, the Total Debt at such time
less cash and Permitted Investments of the Borrower and the Domestic
Subsidiaries at such time in an aggregate amount not to exceed $30,000,000.
          “GAAP” shall mean United States generally accepted accounting
principles applied on a consistent basis.
          “Governmental Authority” shall mean any Federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
body.
          “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
          “Guarantee” of or by any person shall mean any obligation, contingent
or otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.
          “Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, among the
Borrower, Holdings, the Subsidiaries party thereto and the Collateral Agent for
the benefit of the Secured Parties.
          “Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 



--------------------------------------------------------------------------------



 



12

          “Hazardous Materials” shall mean (a) any petroleum products or
byproducts and all other hydrocarbons, coal ash, radon gas, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances and (b) any chemical, material, substance
or waste that is prohibited, limited or regulated by or pursuant to any
Environmental Law.
          “Hedging Agreement” shall mean any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
          “Inactive Subsidiary” shall mean any Subsidiary of the Borrower that
(a) does not conduct any business operations, (b) has assets with a total book
value not in excess of $10,000 and (c) does not have any Indebtedness
outstanding.
          “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such person, whether or not the obligations secured thereby have
been assumed, (f) all Guarantees by such person of Indebtedness of others,
(g) all Capital Lease Obligations and Synthetic Lease Obligations of such
person, (h) all obligations of such person as an account party in respect of
letters of credit and (i) all obligations of such person as an account party in
respect of bankers’ acceptances. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner,
except to the extent that, by its terms, such Indebtedness is nonrecourse to
such person.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Intellectual Property” shall have the meaning assigned to such term
in the Guarantee and Collateral Agreement.
          “Interest Payment Date” shall mean the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part, the Maturity Date and,
in addition, the date of any prepayment of a Borrowing.
          “Interest Period” shall mean the period commencing on the date of such
Borrowing and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one month thereafter; provided, however, that if the Interest Period for any
Borrowing would end on a day other than a Business Day, such Interest Period
shall be extended to the succeeding Business Day unless, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the preceding Business Day.



--------------------------------------------------------------------------------



 



13

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Interim Budget” shall mean the Cash Flow Forecast for the period
commencing on the Closing Date and ending on the date that is 13 weeks after the
Closing Date, as provided by the Borrower and acceptable to the Required
Lenders.
          “Interim Date Loan Commitment” shall mean, with respect to each
Lender, the commitment of such Lender to make Interim Date Loans hereunder as
set forth on Schedule 2.01(a), or in the Assignment and Acceptance pursuant to
which such Lender assumed its Interim Date Loan Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The total amount of the Interim Date Loan
Commitments is $30,000,000.
          “Interim Date Loan Termination Date” shall mean the earlier to occur
of (i) the date the Interim Date Loan Commitments are permanently reduced to
zero pursuant to Section 2.01 and (ii) the date that is five days after the
Closing Date.
          “Interim Date Loans” shall have the meaning assigned to such term in
Section 2.01(a).
          “Interim Funding Amount” shall mean the lesser of (a) $30,000,000 and
(b) the maximum amount approved by the Bankruptcy Court in the Interim Order to
be made available to the Borrower prior to the Entry Date as part of the New
Money Facility.
          “Interim Order” shall mean that certain order issued by the Bankruptcy
Court in substantially the form of Exhibit G (Form of Interim Order).
          “Lenders” shall mean (a) the persons listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance) and (b) any person that has become a party hereto
pursuant to an Assignment and Acceptance.
          “Leverage Ratio” shall mean, on any date, the ratio of Funded Debt on
such date to Consolidated EBITDA of the Borrower for the period of four
consecutive fiscal quarters most recently ended as of such date.
          “LIBO Rate” shall mean, with respect to any Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time), on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by the Bloomberg



--------------------------------------------------------------------------------



 



14

Information Service or any successor thereto or any other service selected by
the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided that, (a) to
the extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum reasonably determined by the Administrative Agent to be the average of the
rates per annum at which deposits in dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period
and (b) notwithstanding the foregoing, at no time shall the LIBO Rate be
(i) less than 4.00% or (ii) greater than 5.00%.
          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.
          “Loan Documents” shall mean this Agreement, the promissory notes, if
any, executed and delivered pursuant to Section 2.04(e) and the Security
Documents.
          “Loan Parties” shall mean the Borrower and the Guarantors.
          “Loans” shall mean the New Money Loans and the Rollover Loans.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Master Land and Building Leases” shall mean each Master Land and
Building Lease listed on Schedule 1.01(b).
          “Material Adverse Effect” shall mean (a) a materially adverse effect
on the business, assets, operations or condition (financial or otherwise) of the
Borrower and the Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Borrower and the other Loan Parties, taken as a whole, to
perform any of their respective obligations under any Loan Document to which any
such person is or will be a party or (c) a material impairment of the rights of
or benefits available to the Lenders under any Loan Document; provided, however,
that the filing of the Bankruptcy Cases and the consequences that customarily
result from reorganization under Chapter 11 of the Bankruptcy Code shall not be
considered in determining whether there has been a “Material Adverse Effect.”
          “Material Indebtedness” shall mean Indebtedness (other than the
Loans), or obligations in respect of one or more “Hedging Agreements” as defined
in the Existing Credit Agreement, of any one or more of Holdings, the Borrower
and the Subsidiaries in an aggregate principal amount exceeding $10,000,000. For
purposes of determining



--------------------------------------------------------------------------------



 



15

Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrower or any Subsidiary in respect of any “Hedging Agreement” as defined
in the Existing Credit Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that Holdings, the Borrower or
such Subsidiary would be required to pay if such “Hedging Agreement” were
terminated at such time.
          “Maturity Date” shall mean the earlier of (a) the effective date of
any confirmed Plan of Reorganization and (b) the Calendar Maturity.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgaged Properties” shall mean the owned or leased real properties
of the Loan Parties and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.09.
          “Mortgages” shall mean the mortgages, deeds of trust, leasehold
mortgages, assignments of leases and rents, modifications and other security
documents delivered pursuant to Section 5.09, each in a form as the Required
Lenders shall approve.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the
cash proceeds (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received but excluding
rent received from any sublessee in connection with a sublease by a Loan Party
of any leasehold interest), net of (i) selling expenses (including reasonable
broker’s fees or commissions, legal fees, transfer and similar taxes and the
Borrower’s good faith estimate of taxes paid or payable in connection with such
sale), (ii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds), (iii) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness for borrowed money which is
secured by the asset sold in such Asset Sale and which is repaid with such
proceeds and (iv) an amount, not to exceed $40,000 per location, to cover costs
incurred by the Loan Parties in connection with the closure of any owned or
leased property, as reasonably estimated by the Borrower in good faith;
provided, however, that (A) with respect solely to Net Cash Proceeds of any
Asset Sale comprising a casualty or condemnation disposition, if (x) the
Borrower shall deliver a certificate of a Financial Officer to the
Administrative Agent and the Lenders substantially at the time of receipt
thereof setting forth the Borrower’s intent to reinvest such proceeds in
productive assets of a kind then used or usable in the business of the Borrower
and its Subsidiaries within 270 days of receipt of such proceeds and (y) no
Default or Event of Default shall have occurred and shall be continuing at the
time of such certificate or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used or contractually committed to be used at the end of such
270-day period, at which time such proceeds



--------------------------------------------------------------------------------



 



16

shall be deemed to be Net Cash Proceeds and (b) with respect to any issuance or
disposition of Indebtedness, the cash proceeds thereof, net of all taxes and
customary fees, commissions, costs and other expenses incurred in connection
therewith.
          “New Money Commitment” shall mean each Interim Date Loan Commitment
and each Delayed Draw Commitment.
          “New Money Facility” shall mean the credit facilities comprising the
New Money Loans made to the Borrower in accordance with Section 2.01 and
2.02(a).
          “New Money Loan” shall mean each Interim Date Loan and each Delayed
Draw Loan.
          “New Senior Note Indenture” shall mean the indenture dated as of
November 1, 2006, among the Borrower, Holdings, certain of the Subsidiary
Guarantors and U.S. Bank National Association, as the senior note indenture
trustee, as amended from time to time in accordance with the requirements
thereof and of this Agreement.
          “New Senior Notes” shall mean the Borrower’s 121/2% Senior Notes due
2014, issued pursuant to the New Senior Note Indenture and any notes issued by
the Borrower in exchange for, and as contemplated by, the New Senior Note
Indenture with substantially identical terms as the New Senior Notes.
          “Non-Core Assets” shall mean the assets listed on Schedule 1.01(c).
          “Obligations” shall mean all obligations defined as “Obligations” in
the Guarantee and Collateral Agreement and the other Security Documents.
          “Orders” shall mean the Interim Order or the Final Order, as
applicable.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Perfection Certificate” shall mean the Perfection Certificate
substantially in the form of Exhibit B to the Guarantee and Collateral
Agreement.
          “Permitted Investments” shall mean:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;



--------------------------------------------------------------------------------



 



17

          (b) investments in commercial paper maturing within six months from
the date of acquisition thereof and having, at such date of acquisition, the
highest credit rating obtainable from S&P or from Moody’s;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within six months from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, the Administrative Agent or any domestic office of any Lender or
any commercial bank organized under the laws of the United States of America or
any State thereof that has a combined capital and surplus and undivided profits
of not less than $500,000,000;
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (c) above;
          (e) investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (d) above;
          (f) investments in municipal securities maturing within one year from
the date of acquisition thereof and having, at such date of acquisition, a
rating of at least AA by S&P or at least Aa by Moody’s; and
          (g) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.
          “Permitted Investors” shall mean (a) Caxton–Iseman Investments L.P.,
Caxton-Iseman Capital, Inc., Caxton Associates, LLC, Sentinel Capital Partners,
II, L.P., Frederick J. Iseman, Robert M. Rosenberg, Steven M. Lefkowitz, Robert
A. Ferris, Roe H. Hatlen and David S. Lobel and any other person who is a
Controlled Affiliate of any of the foregoing and any member of senior management
of Holdings or the Borrower on the Closing Date and (b) any Related Party of any
of the foregoing.
          “Permitted Pre-petition Claim Payment” shall mean a payment (as
adequate protection or otherwise) on account of any claim set forth on
Schedule 1.01(f) or approved by the Required Lenders (such approval not to be
unreasonably withheld) arising or deemed to have arisen prior to the Petition
Date; provided, however, that no such payment shall be made after the occurrence
and during the continuance of a Default or an Event of Default.
          “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
          “Petition Date” shall have the meaning assigned to such term in the
recitals to this Agreement.



--------------------------------------------------------------------------------



 



18

          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Plan of Reorganization” shall mean that certain plan of
reorganization to be filed with the Bankruptcy Court in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders,
and with such amendments as may be approved by the Administrative Agent and the
Required Lenders (such approval not to be unreasonably withheld); provided,
however, that notwithstanding anything to the contrary set forth herein, the
Plan of Reorganization (or any amendments or modifications thereto) shall
provide for the payment in full in cash of either (a) all outstanding Loans on
the effective date of the Plan of Reorganization or (b) all outstanding New
Money Loans, but not all outstanding Rollover Loans, on the effective date of
the Plan of Reorganization; provided that in the case of this clause (b) such
Plan of Reorganization is consented to by Lenders holding not less than
two-thirds of the aggregate outstanding principal amount of Rollover Loans in
accordance with Section 9.08(d).
          “Pre-petition Liens” shall have the meaning specified in the Orders.
          “Pro Forma Basis” shall mean, with respect to compliance with any test
or covenant hereunder, compliance with such covenant or test after giving effect
to any proposed incurrence of Indebtedness, Tahoe Joe’s Distribution, Tahoe
Joe’s Sale or other Asset Sale (including pro forma adjustments arising out of
events which are directly attributable to the proposed transaction, are
factually supportable and are expected to have a continuing impact, in each case
which adjustments (a) are based on reasonably detailed written assumptions
reasonably acceptable to the Required Lenders and (b) are certified by a
Financial Officer of the Borrower as having been prepared in good faith based
upon reasonable assumptions) using, for purposes of determining such compliance,
the historical financial statements of all entities or assets so sold or to be
sold and the consolidated financial statements of the Borrower and its
Subsidiaries which shall be reformulated as if such transaction, and any other
such transactions that have been consummated during the period had been
consummated and incurred at the beginning of such period.
          “Pro Rata Percentage” shall mean, with respect to any Lender at any
time of determination, (a) with respect to New Money Loans, the percentage of
the aggregate principal amount of outstanding New Money Loans held by all
Lenders at such time represented by such Lender’s outstanding New Money Loans at
such time, (b) with respect to Rollover Loans, the percentage of the aggregate
principal amount of outstanding Rollover Loans held by all Lenders at such time
represented by such Lender’s outstanding Rollover Loans at such time; provided,
however, that solely for purposes of allocating the Rollover Loans to any Lender
submitting a Rollover Notice pursuant to Section 2.02(e), “Pro Rata Percentage”
shall mean the percentage of the aggregate principal amount of obligations under
the Existing Credit Agreement held by all Lenders submitting a Rollover Notice
and outstanding on the Entry Date represented



--------------------------------------------------------------------------------



 



19

by the obligations under the Existing Credit Agreement held by such Lender on
such date and (c) with respect to New Money Commitments, the percentage of the
aggregate outstanding New Money Commitments of all Lenders at such time
represented by such Lender’s outstanding New Money Commitment at such time.
          “Register” shall have the meaning assigned to such term in
Section 9.04(d).
          “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Related Fund” shall mean, with respect to any Lender that is a fund
that invests in bank loans, any other fund that invests in bank loans and is
advised or managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Related Lender Parties” shall mean, with respect to any specified
person, such person’s Affiliates and the respective directors, officers,
employees, agents and advisors of such person and such person’s Affiliates.
          “Related Party” shall mean (a) any Controlling stockholder,
Controlling member, general partner, majority owned subsidiary, or spouse or
immediate family member (in the case of an individual) of any Permitted
Investor, (b) any estate, trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or persons holding a Controlling
interest of which consist solely of one or more Permitted Investors and/or such
other persons referred to in the immediately preceding clause (a) or (c) any
executor, administrator, trustee, manager, director or other similar fiduciary
of any person referred to in the immediately preceding clause (b) acting solely
in such capacity.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within or upon any building,
structure, facility or fixture.
          “Required Lenders” shall mean, at any time, Lenders (other than
Permitted Investors) having New Money Loans and unused New Money Commitments
representing greater than 50% of the sum of the outstanding New Money Loans and
unused New Money Commitments of all Lenders (other than Permitted Investors) at
such time, provided that with respect to Lenders becoming Lenders after the
Closing Date, no such Lender owning, directly or indirectly, any interest in the
New Senior Notes (as set forth in paragraph 2 of the related Assignment and
Acceptance agreement of such



--------------------------------------------------------------------------------



 



20

Lender) shall be entitled to vote on any matter requiring the approval of the
Required Lenders, and such Lender’s New Money Loans and New Money Commitment
shall be excluded from the computations set forth above.
          “Requirement of Law” means, with respect to any Person, the common law
and all federal, state, local and foreign laws, rules, regulations, orders,
judgments, decrees and other legal requirements or determinations of any
Governmental Authority or arbitrator, applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
          “Requisite Priority” shall mean the following (a) with respect to the
Borrower and each Guarantor filing a Bankruptcy Case, subject to the Carve-Out
(provided that such exceptions set forth in the definition of “Carve-Out” shall
only apply upon the actual expenditure of such amounts in accordance therewith
and, at all times prior to such expenditures, such amounts shall be subject to
clauses (i) and (ii) below):
          (i) pursuant to Bankruptcy Code §364(c)(2), a first priority,
perfected Lien upon each Loan Party’s right, title and interest in, to and under
the Collateral that is not otherwise encumbered by a valid perfected security
interest or lien on the Petition Date; and
          (ii) pursuant to Bankruptcy Code §364(d)(1), a first priority, senior,
priming, perfected Lien upon all of each Loan Party’s right, title and interest
in, to and under the “Collateral” under the Existing Credit Agreement; and
          (b) with respect to any other Loan Party, a valid, perfected first
priority lien and security interest, subject only to Liens permitted under
Section 6.2.
          “Responsible Officer” of any person shall mean any executive officer
or Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
          “Restricted Indebtedness” shall mean the New Senior Notes and any
other Indebtedness of Holdings, the Borrower or any Subsidiary, the payment,
prepayment, repurchase or defeasance of which is restricted under
Section 6.09(b).
          “Restricted Payment” shall mean any dividend, interest or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in Holdings, the Borrower or any Subsidiary or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Holdings,
the Borrower or any Subsidiary or any option, warrant or other right to acquire
any such Equity Interests in Holdings, the Borrower or any Subsidiary.



--------------------------------------------------------------------------------



 



21

          “Rollover Facility” shall mean the credit facility evidenced by the
Rollover Loans.
          “Rollover Loans” shall have the meaning given such term in
Section 2.02(e).
          “Rollover Notice” means a notice of rollover of obligations under the
Existing Credit Agreement to Rollover Loans in the form of Exhibit I.
          “S&P” shall mean Standard & Poor’s Ratings Services.
          “Sale and Leaseback” shall have the meaning assigned to such term in
Section 6.03.
          “Sale/Leaseback Documents” shall mean (a) each Master Land and
Building Lease, (b) the Purchase and Sale Agreement dated as of November 1,
2006, among Fire Mountain Restaurants, LLC, Ryan’s Restaurant Group, Inc.,
HomeTown Buffet, Inc., OCB Restaurant Company, LLC, FIGRYANF LLC, FIGRYANH LLC,
FIGRYANH-1 LLC, FIGRYANH-2 LLC, FIGRYANH-3 LLC, FIGRYANH-4 LLC, FIGRYANH-5 LLC,
FIGRYANH-6 LLC, FIGRYANH-7 LLC, FIGRYANH-8 LLC, FIGRYANH-9 LLC, FIGRYANH-10 LLC,
FIGRYANH-11 LLC, FIGRYANH-12 LLC, FIGRYANH-13 LLC, FIGRYANH-14 LLC, FIGRYANH-15
LLC and FIGRYANH-16 LLC and (c) all purchase and sale agreements, individual
lease agreements, guarantee agreements, subordination and non-disturbance
agreements and other material agreements and documents related thereto or
executed in connection therewith, in each case as amended, supplemented or
otherwise modified from time to time.
          “Sale/Leaseback Properties” shall mean the owned real properties
listed on Schedule 1.01(d).
           “Sale/Leaseback Transaction” shall mean the Sale and Leaseback of the
Sale/Leaseback Properties pursuant to the Sale/Leaseback Documents.
          “Secured Parties” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
          “Security Documents” shall mean the Mortgages, the Guarantee and
Collateral Agreement and each of the security agreements, mortgages and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.09.
          “SPC” shall have the meaning assigned to such term in Section 9.04(i).
          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the



--------------------------------------------------------------------------------



 



22

Board for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute Eurocurrency
Liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
          “subsidiary” shall mean, with respect to any person (herein referred
to as the “parent”), any corporation, partnership, association or other business
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power are, at the time
any determination is being made, owned, controlled or held by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.
          “Subsidiary” shall mean any subsidiary of the Borrower.
          “Subsidiary Guarantor” shall mean each Subsidiary listed on
Schedule 1.01(e), and each other Subsidiary that is or becomes a party to the
Guarantee and Collateral Agreement.
          “Syndication Agent” shall have the meaning assigned to such term in
the preamble hereto.
          “Synthetic Lease” shall mean, as to any person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) (a) that is accounted for as an operating
lease under GAAP and (b) in respect of which the lessee retains or obtains
ownership of the property so leased for U.S. federal income tax purposes, other
than any such lease under which such person is the lessor.
          “Synthetic Lease Obligations” shall mean, as to any person, an amount
equal to the sum of (a) the obligations of such person to pay rent or other
amounts under any Synthetic Lease which are attributable to principal and,
without duplication, (b) the amount of any purchase price payment under any
Synthetic Lease assuming the lessee exercises the option to purchase the leased
property at the end of the lease term.
          “Synthetic Purchase Agreement” shall mean any swap, derivative or
other agreement or combination of agreements pursuant to which Holdings, the
Borrower or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a person other than Holdings,
the Borrower or any Subsidiary of any Equity Interest or Restricted Indebtedness
of Holdings, the Borrower or a Subsidiary or (b) any payment (other than on
account of a permitted purchase by it of any Equity Interest or Restricted
Indebtedness) the amount of which is determined by reference to the price or
value at any time of any Equity Interest or Restricted Indebtedness of Holdings,
the Borrower or a Subsidiary; provided that no phantom stock or similar plan
providing for payments only to current or former directors,



--------------------------------------------------------------------------------



 



23

officers, consultants or employees of Holdings, the Borrower or the Subsidiaries
(or to their heirs or estates) shall be deemed to be a Synthetic Purchase
Agreement.
          “Tahoe Joe’s” shall mean Tahoe Joe’s, Inc., a Delaware corporation.
          “Tahoe Joe’s Distribution” shall mean the dividend or distribution by
the Borrower to Holdings of all the Equity Interests of Tahoe Joe’s.
          “Tahoe Joe’s Sale” shall mean the sale or other disposition by the
Borrower of all the Equity Interests or all or substantially all the assets of
Tahoe Joe’s.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges, liabilities or withholdings imposed by any
Governmental Authority.
          “Tax Payments” shall mean payments in cash in respect of Federal,
state, local and foreign income taxes and assessments, including all interests,
penalties and additions imposed with respect to such amounts, paid or payable by
or on behalf of the Borrower and its consolidated Subsidiaries.
          “Total Debt” shall mean, at any time, the total Indebtedness of the
Borrower and the Subsidiaries at such time (excluding Indebtedness of the type
described in clause (h) of the definition of such term, except to the extent of
any unreimbursed drawings).
          “Transactions” shall mean, collectively, (a) the filing of the
Bankruptcy Cases, (b) the execution and delivery of this Agreement, (c) the
borrowing of the Interim Date Loans and establishment of the Delayed Draw
Commitments hereunder and (d) the payment of related fees and expenses.
          “U.S. Trustee” means the U.S. Trustee for the District of Delaware.
          “Voluntary Prepayment” shall mean a prepayment of principal of Loans
pursuant to Section 2.12 in any year to the extent that such prepayment reduces
the principal due in respect of the Loans on the Maturity Date.
          “wholly owned Subsidiary” of any person shall mean a subsidiary of
such person of which securities (except for directors’ qualifying shares) or
other ownership interests representing 100% of the Equity Interests are, at the
time any determination is being made, owned, controlled or held by such person
or one or more wholly owned Subsidiaries of such person or by such person and
one or more wholly owned Subsidiaries of such person.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.



--------------------------------------------------------------------------------



 



24

          SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”; and the words “asset” and “property” shall be construed as having
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any document
shall mean such document as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof and of this
Agreement and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent and the Lenders
that the Borrower wishes to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article VI or any
related definition for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.
          SECTION 1.03. Pro Forma Calculations. With respect to any period
during which any Asset Sale individually or in the aggregate in excess of
$5,000,000 occurs as permitted pursuant to the terms hereof, the Leverage Ratio
shall be calculated with respect to such period and such Asset Sale on a Pro
Forma Basis.
          SECTION 1.04. Classification of Loans. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “New Money Loans”).
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, (a) to make a loan to the Borrower on the
date the Interim Order is issued by the Bankruptcy Court (or, to the extent the
Interim Order is issued after 5:00 p.m. (New York City time), on the immediately
succeeding Business Day) in a principal amount not to exceed its Interim Date
Loan Commitment (such loans, individually, an “Interim Date Loan” and,
collectively, the “Interim Date Loans”) and (b) during the Delayed Draw
Commitment Period, subject to the terms and conditions hereof, to make a loan to
the Borrower in a principal amount not to exceed its Delayed Draw Commitment
(such loans, individually, a “Delayed Draw Loan” and, collectively, the “Delayed
Draw



--------------------------------------------------------------------------------



 



25

Loans”). The Borrower shall make a single borrowing on a single date under the
Lenders’ collective Delayed Draw Commitments during the Delayed Draw Commitment
Period (the date of such borrowing, the “Delayed Draw Funding Date”). Once
funded, each Interim Date Loan and each Delayed Draw Loan shall be a “New Money
Loan” for all purposes under this Agreement and the other Loan Documents.
(Notwithstanding the foregoing, prior to the Entry Date of the Final Order, the
aggregate principal amount of New Money Loans outstanding at any time shall not
exceed the Interim Funding Amount, and no New Money Loans shall be made in
excess thereof.) Each Lender’s (a) Interim Date Loan Commitment shall (i) reduce
to zero immediately after the borrowing of Interim Date Loans pursuant to this
Section 2.01 and (ii) terminate immediately and without further action on the
Interim Date Loan Termination Date and (b) Delayed Draw Commitment shall
(i) reduce to zero immediately after the borrowing of Delayed Draw Loans
pursuant to this Section 2.01 and (ii) terminate immediately and without further
action on the Delayed Draw Termination Date. Amounts paid or prepaid in respect
of Loans may not be reborrowed.
          SECTION 2.02.Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable New Money Commitments; provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). The Loans comprising any Borrowing shall be in an
aggregate principal amount that is an integral multiple of $500,000 and not less
than $2,500,000.
          (b) Each Borrowing shall be comprised entirely of Eurodollar Loans.
Each Lender may at its option make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
          (c) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 12:00 (noon), New York City time, and the Administrative Agent shall
promptly transfer the amounts so received to an account designated by the
Borrower in the applicable Borrowing Request or, if a Borrowing shall not occur
on such date because any condition precedent herein specified shall not have
been met, return the amounts so received to the respective Lenders.
          (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative



--------------------------------------------------------------------------------



 



26

Agent shall have so made funds available then, to the extent that such Lender
shall not have made such portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.
          (e) Subject to the terms and conditions hereof, (i) each Lender
submitting a Rollover Notice to the Administrative Agent on or before the date
that is five Business Days after the Closing Date severally agrees to exchange,
on a dollar-for-dollar basis on the Entry Date, obligations owed to such Lender
under the Existing Credit Agreement for loans on the terms provided herein (each
loan received in the aforementioned exchanges, a “Rollover Loan”) and (ii) each
Loan Party hereby agrees to each such exchange and each such exchange is hereby
deemed to be consummated on the Entry Date; provided that, after giving effect
to all such exchanges, the aggregate principal amount of Rollover Loans
outstanding on the Entry Date shall not exceed $300,000,000. To the extent
Lenders holding obligations under the Existing Credit Agreement in excess of
$300,000,000 submit Rollover Notices to the Administrative Agent, Rollover Loans
in an aggregate principal amount of $300,000,000 shall be deemed to be made by
such Lenders in accordance with the provisions set forth in clause (i) above and
shall be allocated among such Lenders in accordance with their Pro Rata
Percentage.
          SECTION 2.03. Borrowing Procedure. In order to request a Borrowing,
the Borrower shall notify the Administrative Agent of such request either in
writing by delivery of a duly completed Borrowing Request (by hand or facsimile)
or by telephone not later than 12:00 (noon), New York City time, three Business
Days (or, with respect to any Borrowing comprising Interim Date Loans, one hour)
before a proposed Borrowing (but only if the proposed Borrowing is to be
consummated on or before 6:00 p.m. New York City time). A telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a duly completed written Borrowing
Request. Each such telephonic and written Borrowing Request shall specify the
following information: (i) the date of such Borrowing (which shall be a Business
Day); (ii) the number and location of the account to which funds are to be
disbursed (which shall be an account that complies with the requirements of
Section 2.02(c)); and (iii) the amount of such Borrowing; provided, however,
that, notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02. The Administrative Agent shall promptly advise the applicable
Lenders of any notice given pursuant to this Section 2.03 (and the contents
thereof), and of each Lender’s portion of the requested Borrowing.



--------------------------------------------------------------------------------



 

]

27

          SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the principal amount of each Loan of such Lender as
provided in Section 2.11.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
          (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower or any Guarantor and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to
paragraphs (b) and (c) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.
          (e) Any Lender may request in writing that Loans made by it hereunder
be evidenced by a promissory note. In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Required Lenders and the Borrower. Notwithstanding any other provision of this
Agreement, in the event any Lender shall request and receive such a promissory
note, the interests represented by such note shall at all times (including after
any assignment of all or part of such interests pursuant to Section 9.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.
          SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December in each year and on each date on which any New Money
Commitment of such Lender shall expire or be terminated or mandatorily assigned
as provided herein (including Section 2.21), a commitment fee (a “Commitment
Fee”) equal to 0.50% per annum on the daily unused amount of the New Money
Commitments of such Lender during the preceding quarter (or other period ending
with the Maturity Date or the date on which the New Money Commitment of such
Lender shall expire or be terminated or mandatorily assigned). All Commitment
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days. The Commitment Fee due to each Lender shall commence to accrue
on the Closing Date and shall cease to accrue on the



--------------------------------------------------------------------------------



 



28

date on which the New Money Commitment of such Lender shall expire or be
terminated or mandatorily assigned as provided herein.
          (b) The Borrower agrees to pay to the Administrative Agent, for its
own account, the administration fees set forth in the Fee Letter at the times
and in the amounts specified therein (the “Administrative Agent Fees”).
          (c) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.
          SECTION 2.06. Interest on Loans. (a) [Reserved].
          (b) Subject to the provisions of Section 2.07, the Loans comprising
each Borrowing shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.
          (c) Interest on each Loan shall be payable to the Administrative Agent
on the Interest Payment Dates applicable to such Loan except as otherwise
provided in this Agreement. The applicable Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
          SECTION 2.07. Default Interest. If an Event of Default under this
Agreement has occurred and is continuing, the Borrower shall on demand from time
to time pay interest, in all cases, at the rate otherwise applicable to the New
Money Loans pursuant to Section 2.06 plus 2.00% per annum.
          SECTION 2.08. Alternate Rate of Interest . In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to a majority in interest of the Lenders making or
maintaining such Eurodollar Loans during such Interest Period, or that
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrower and the Lenders. In the event
of any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist (which the Administrative Agent agrees to do as soon as practicable
after such circumstances cease to exist), the Adjusted LIBO Rate applicable to
all outstanding Loans shall be the Adjusted LIBO Rate most recently determined
to be in effect by the Administrative Agent. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.



--------------------------------------------------------------------------------



 



29

          SECTION 2.09. Termination and Reduction of New Money Commitments.
(a) The Interim Date Loan Commitments shall automatically terminate on the
Interim Date Loan Termination Date. The Delayed Draw Commitments shall
automatically terminate on the Delayed Draw Termination Date.
          (b) Upon at least three Business Days’ prior irrevocable written or
fax notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Interim Date Loan Commitments and/or the Delayed Draw Commitments; provided,
however, that each partial reduction of the Interim Date Loan Commitments and/or
the Delayed Draw Commitments shall be in an integral multiple of $1,000,000.
          (c) Each reduction in the Interim Date Loan Commitments or the Delayed
Draw Commitments hereunder shall be made ratably among the Lenders in accordance
with their respective applicable New Money Commitments. The Borrower shall pay
to the Administrative Agent for the account of the applicable Lenders, on the
date of each termination or reduction, the Commitment Fees on the amount of the
New Money Commitments so terminated or reduced accrued to but excluding the date
of such termination or reduction.
          SECTION 2.10. Continuation of Borrowings. At the end of each Interest
Period, each Borrowing subject to such Interest Period shall automatically be
continued as a Borrowing with an Interest Period of one month’s duration.
          SECTION 2.11. Repayment of Borrowings. (a) To the extent not
previously paid, all New Money Loans and all Rollover Loans shall be due and
payable on the Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment. All such
payments shall be applied first, pro rata to all outstanding New Money Loans
and, second, pro rata to all outstanding Rollover Loans.
           (b) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
           SECTION 2.12. Prepayment. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice), to the Administrative Agent
before 12:00 (noon), New York City time; provided, however, that each partial
prepayment shall be in an amount that is an integral multiple of $500,000 and
not less than $2,500,000.
          (b) Each notice of prepayment (i) shall specify the prepayment date
and the principal amount of each Borrowing (or portion thereof) to be prepaid;
provided that no Rollover Loans may be prepaid until all New Money Loans have
been (A) made hereunder and (B) repaid in full in cash by the Borrower and
(ii) shall be irrevocable and shall commit the Borrower to prepay such Borrowing
by the amount stated therein on the date stated therein. All prepayments under
this Section 2.12 shall be subject to



--------------------------------------------------------------------------------



 



30

Section 2.16 but otherwise without premium or penalty. All prepayments of Loans
under this Section 2.12 shall be accompanied by accrued interest on the
principal amount being prepaid to the date of payment.
           SECTION 2.13. Mandatory Prepayments. (a) [Reserved].
           (b) Not later than the third Business Day following the completion of
any Asset Sale (including a Tahoe Joe’s Sale but excluding any sale of Non-Core
Assets), the Borrower shall apply 100% of the Net Cash Proceeds received with
respect thereto to prepay outstanding Loans in accordance with Section 2.13(e);
provided, however, that with respect solely to Net Cash Proceeds of any Asset
Sale of Non-Core Assets, to the extent such cash proceeds are less than $250,000
in respect of an individual sale or series of related sales, such cash proceeds
shall not be required to be applied to prepay the Loans until the last day of
the fiscal quarter in which such sale or series of sales was consummated.
           (c) [Reserved].
           (d) In the event that any Loan Party or any subsidiary of a Loan
Party shall receive Net Cash Proceeds from the issuance or other disposition of
Indebtedness for money borrowed of any Loan Party or any subsidiary of a Loan
Party (other than Indebtedness for money borrowed as permitted pursuant to
Section 6.01), the Borrower shall, substantially simultaneously with (and in any
event not later than the third Business Day next following) the receipt of such
Net Cash Proceeds by such Loan Party or such subsidiary, apply an amount equal
to 100% of such Net Cash Proceeds to prepay outstanding Loans in accordance with
Section 2.13(e).
           (e) All amounts required to be paid pursuant to this Section 2.13
shall be applied to prepay outstanding Loans. All such prepayments shall be
applied first, pro rata to all outstanding New Money Loans and, second, pro rata
to all outstanding Rollover Loans.
           (f) The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.13, (i) a certificate
signed by a Financial Officer of the Borrower setting forth in reasonable detail
the calculation of the amount of such prepayment and (ii) to the extent
practicable, at least three days prior written notice of such prepayment. Each
notice of prepayment shall specify the prepayment date and the principal amount
of each Loan (or portion thereof) to be prepaid; provided, however, that, if at
the time of any prepayment pursuant to this Section 2.13 there shall be
Borrowings with different Interest Periods, then the aggregate amount of such
mandatory prepayment shall be allocated ratably to each outstanding Borrowing.
All prepayments of Borrowings under this Section 2.13 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
           SECTION 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement



--------------------------------------------------------------------------------



 



31

against assets of, deposits with or for the account of or credit extended by any
Lender (except any such reserve requirement which is reflected in the Adjusted
LIBO Rate) or shall impose on such Lender or the London interbank market any
other condition affecting this Agreement or Loans made by such Lender, and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Loan or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), in each
case, by an amount deemed by such Lender to be material, then the Borrower will
pay to such Lender upon demand in accordance with paragraph (c) below such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
          (b) If any Lender shall have determined that any Change in Law
regarding capital adequacy has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender pursuant hereto to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time in accordance with paragraph (c) below the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, as
specified in paragraph (a) or (b) above, together with supporting documentation
or computations in each case in reasonable detail, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.
          (d) Failure or delay on the part of any Lender to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on capital shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be under
any obligation to compensate any Lender under paragraph (a) or (b) above with
respect to increased costs or reductions with respect to any period prior to the
date that is 120 days prior to such request if such Lender knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this Section
shall be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.
          SECTION 2.15. Priority. Notwithstanding anything to the contrary
herein express or implied, no amounts shall be paid in respect of Rollover Loans
(other



--------------------------------------------------------------------------------



 



32
than payments of regularly scheduled interest so long as no Default or Event of
Default shall have occurred and be continuing) unless and until all New Money
Loans have been paid in full in cash, whether upon maturity, acceleration, the
dismissal of any of the Bankruptcy Cases, the conversion of any of the
Bankruptcy Cases to chapter 7 or otherwise.
          SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender
against any loss or expense (other than any loss of margin over funding cost or
anticipated profit) that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Loan prior to
the end of the Interest Period in effect therefor or (ii) any Loan to be made by
such Lender not being made after notice of such Loan shall have been given by
the Borrower hereunder (any of the events referred to in this clause (a) being
called a “Breakage Event”) or (b) any default in the making of any payment or
prepayment required to be made hereunder. In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by such Lender, of (i) its cost of obtaining funds for the Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any Lender in reasonable
detail with supporting calculations setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.
          SECTION 2.17. Pro Rata Treatment. Except as provided in
Section 2.13(e), each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Interim Date Loan Commitments or the Delayed Draw
Commitments and each or continuation of any Borrowing shall be allocated pro
rata among the Lenders in accordance with their respective applicable Pro Rata
Percentage. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.
          SECTION 2.18. Sharing of Setoffs. (a) Each Lender agrees that if it
shall, through the exercise of a right of banker’s lien, setoff or counterclaim
against the Borrower or any other Loan Party, or pursuant to a secured claim
under Section 506 of the Bankruptcy Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any of its
New Money Loans and accrued interest thereon as a result of which the unpaid
portion of its New Money Loans and accrued interest thereon shall be
proportionately less than the unpaid portion of the New Money Loans and accrued
interest thereon of any other Lender, it shall be deemed simultaneously to have



--------------------------------------------------------------------------------



 



33

purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the New Money Loans and
accrued interest thereon of such other Lender, so that the benefit of all such
payments shall be shared by such Lenders ratably in accordance with the
aggregate amount of the principal of and accrued interest on their respective
New Money Loans; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise any and all
rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender were a direct creditor of the Borrower in the amount of such
participation.
          (b) Subject to the payment application priority set forth in
Section 2.13(e), each Lender agrees that if it shall, through the exercise of a
right of banker’s lien, setoff or counterclaim against the Borrower or any other
Loan Party, or pursuant to a secured claim under Section 506 of the Bankruptcy
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, obtain payment (voluntary
or involuntary) in respect of any of its Rollover Loans and accrued interest
thereon as a result of which the unpaid portion of its Rollover Loans and
accrued interest thereon shall be proportionately less than the unpaid portion
of the Rollover Loans and accrued interest thereon of any other Lender, it shall
be deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Rollover Loans and accrued interest thereon of such other
Lender, so that the benefit of all such payments shall be shared by such Lenders
ratably in accordance with the aggregate amount of the principal of and accrued
interest on their respective Rollover Loans; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender were a direct creditor of the Borrower in the
amount of such participation.
          SECTION 2.19. Payments. (a) The Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder, under any other Loan Document and, to the extent payable to
the Administrative Agent or the Lenders, under the Orders, not later than 1:00
p.m., New York City time, on the date when due in immediately available dollars,
without setoff,



--------------------------------------------------------------------------------



 



34

defense or counterclaim. Each such payment shall be made to the Administrative
Agent at its offices at Eleven Madison Avenue, New York, New York.
          (b) Except as otherwise expressly provided herein, whenever any
payment (including principal of or interest on any Borrowing or any Fees or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
          (c) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower does not in fact make such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, and to pay interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at a rate determined by the Administrative
Agent to represent its cost of overnight or short-term funds (which
determination shall be conclusive absent manifest error).
          SECTION 2.20. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Indemnified Taxes or
Other Taxes are required to be deducted from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Loan Party shall make (or cause
to be made) such deductions and (iii) the Borrower or such Loan Party shall pay
(or cause to be paid) the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any Loan Party hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes



--------------------------------------------------------------------------------



 



35

were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender, or by the Administrative Agent on its behalf or on
behalf of a Lender (at such Lender’s request), shall be conclusive absent
manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent or the Lender, as
applicable, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent or the Lender, as applicable.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), on or prior to the Closing Date, or in the
case of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 9.04 (unless the Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, such accurate, properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower as will permit such payments to be made without withholding or at a
reduced rate. In addition, each Lender agrees that from time to time after the
Closing Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, it will
deliver to the Borrower and the Administrative Agent new accurate, properly
completed and executed documentation prescribed by applicable law or as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement, or it shall immediately notify the
Borrower and the Administrative Agent of its inability to deliver any such
documentation, in which case such Lender shall not be required to deliver any
such documentation, pursuant to this Section 2.20(e). Notwithstanding anything
to the contrary contained in this Section 2.20 but subject to Section 9.04 and
the immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is a Foreign Lender to the extent
that such Lender has not provided to the Borrower accurate, properly completed
and executed documentation that establishes a complete exemption from such
deduction or withholding (the “Exemption Documentation”) and (y) the Borrower
shall not be obligated pursuant to Section 2.20 to make any additional payments
to a Lender pursuant to Section 2.20(a), 2.20(b) or 2.20(c), as the case may be,
if such Lender has not provided to the Borrower the Exemption Documentation
required to be provided to the Borrower pursuant to this Section 2.20(e).
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 2.20 and except as set



--------------------------------------------------------------------------------



 



36

forth in Section 9.04, the Borrower agrees to pay additional amounts and to
indemnify each Lender in the manner set forth in Sections 2.20(a), 2.20(b) and
2.20(c) (without regard to the identity of the jurisdiction requiring the
deduction or withholding) in respect of any Taxes deducted or withheld by it as
described in the immediately preceding sentence as a result of any Change in Law
relating to the deducting or withholding of such Taxes.
          (f) If the Borrower pays any additional amount under this Section 2.20
to a Lender and such Lender determines in its sole discretion that it has
actually received or realized in connection therewith any refund or any
reduction of, or credit against, its Tax liabilities in or with respect to the
taxable year in which the additional amount is paid, such Lender shall pay to
the Borrower an amount that the Lender shall, in its sole discretion, determine
is equal to the net benefit, after tax, which was obtained by the Lender in such
year as a consequence of such refund, reduction or credit.
          SECTION 2.21. Assignment of New Money Commitments and Loans Under
Certain Circumstances; Duty to Mitigate. (a) In the event (i) any Lender
delivers a certificate requesting compensation pursuant to Section 2.14,
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority on account of any Lender pursuant to Section 2.20,
(iii) any Lender (including any Lender holding a Delayed Draw Commitment, in
respect of such Delayed Draw Commitment) refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders or (iv) any Lender holding Rollover Loans refuses to consent to
any amendment, waiver or other modification of this Agreement as contemplated by
Section 9.08(d), and such amendment, waiver or other modification is consented
to by Lenders holding more than 50% of all Rollover Loans outstanding as the
date on which such consent is requested, the Borrower may, at its sole expense
and effort (including with respect to the processing and recordation fee
referred to in Section 9.04(b)), upon notice to such Lender and the
Administrative Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
(or, in the case of clause (iii) above, all of its interests, rights and
obligations with respect to the Class of Loans or New Money Commitments that is
the subject of the related consent, amendment, waiver or other modification) to
an assignee that shall assume such assigned obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (x) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction, (y) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, and (z) the Borrower or such
assignee shall have paid to the affected Lender in immediately available funds
an amount equal to the sum of the principal of and interest accrued to the date
of such payment on the outstanding Loans of such Lender plus all Fees and other
amounts accrued for the account of such Lender hereunder (including any amounts
under Section 2.14 and Section 2.16), in each case with respect to the Loans or
New Money



--------------------------------------------------------------------------------



 



37

Commitments subject to such assignment; provided further that, if prior to any
such transfer and assignment the circumstances or event that resulted in such
Lender’s claim for compensation under Section 2.14 or the amounts paid pursuant
to Section 2.20, as the case may be, cease to cause such Lender to suffer
increased costs or reductions in amounts received or receivable or reduction in
return on capital or cease to result in amounts being payable under
Section 2.20, as the case may be (including as a result of any action taken by
such Lender pursuant to paragraph (b) below), or if such Lender shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification or shall waive its right to further payments under
Section 2.20 in respect of such circumstances or event or shall consent to the
proposed amendment, waiver, consent or other modification, as the case may be,
then such Lender shall not thereafter be required to make any such transfer and
assignment hereunder. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.21(a).
          (b) If (i) any Lender shall request compensation under Section 2.14 or
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority on account of any Lender, pursuant to Section 2.20, then
such Lender shall use reasonable efforts (which shall not require such Lender to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under
Section 2.14 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.
ARTICLE III
Representations and Warranties
          Each of Holdings and the Borrower represents and warrants to the
Administrative Agent, the Collateral Agent and each of the Lenders that:
          SECTION 3.01. Organization; Powers. Holdings, the Borrower and each of
the Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) subject to the entry
of the Orders and the First Day Orders, has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) subject to the entry of the Orders, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure so to qualify



--------------------------------------------------------------------------------



 



38

could not reasonably be expected to result in a Material Adverse Effect,
(d) subject to the entry of the Orders, has the power and authority to execute,
deliver and perform its obligations under each of the Loan Documents and each
other agreement or instrument contemplated hereby or thereby to which it is or
will be a party and, in the case of the Borrower, to borrow hereunder and
(e) subject to the entry of the Orders and the First Day Orders and other than
as a result of the Bankruptcy Cases (including the operation of the automatic
stay), is in compliance with all applicable Requirements of Law, except where
the failure to be in compliance would not have a Material Adverse Effect.
          SECTION 3.02. Authorization. Subject to the entry of the Orders, the
filing of the Bankruptcy Cases and the entry into the Transactions contemplated
hereby (a) have been duly authorized by all requisite corporate or other company
and, if required, stockholder, action on the part of each Loan Party and
(b) will not (i) violate (A) any material provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation, by-laws, limited
liability company agreements or other constitutive documents of Holdings, the
Borrower or any Subsidiary, (B) any applicable order of any Governmental
Authority or (C) other than the Existing Credit Agreement, the New Senior Note
Indenture and the Sale Leaseback Documents, and except with respect to the
filing of the Bankruptcy Cases, any provision of any indenture or any other
material agreement or other instrument to which Holdings, the Borrower or any
Subsidiary is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, or give rise to any
right to accelerate or to require the prepayment, repurchase or redemption of
any obligation under any such indenture, agreement or other instrument (other
than the Existing Credit Agreement, the New Senior Note Indenture and the Sale
Leaseback Documents) or (iii) result in the creation or imposition of any Lien
upon or with respect to any property or assets now owned or hereafter acquired
by Holdings, the Borrower or any Subsidiary (other than (i) any Lien created
hereunder or under the Security Documents and (ii) any Lien created pursuant to
the New Senior Note Indenture).
          SECTION 3.03. Enforceability. Upon the entry of the Orders, this
Agreement shall have been, and each other Loan Document shall have been upon
delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party party thereto. Subject to the entry of the Orders,
this Agreement is, and the other Loan Documents will be, a legal, valid and
binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general equitable
principles.
          SECTION 3.04. Governmental Approvals. Subject to the entry of the
Orders, no action, consent or approval of, registration or filing with or any
other action by any Governmental Authority is or will be required in connection
with the Transactions, except for (a) such as have been made or obtained and are
in full force and effect and (b)



--------------------------------------------------------------------------------



 



39

such actions, consents, approvals, registrations or filings, the failure of
which to make or obtain could not reasonably be expected to result in a Material
Adverse Effect.
          SECTION 3.05. Financial Statements. (a) The Borrower has heretofore
furnished to the Lenders (i) its consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows as of and for the
fiscal year ended on June 27, 2007 and June 28, 2006, audited by and accompanied
by the opinion of Deloitte & Touche LLP, independent public accountants and
(ii) its consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows as of and for the fiscal quarters ended
September 19, 2007. Such financial statements present fairly in all material
respects the financial condition and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such
periods. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the dates thereof. Such financial statements were prepared in
accordance with GAAP (as applicable to interim financial statements, in the case
of such interim financial statements) applied on a consistent basis.
          (b) The projections set forth in the Interim Budget and the Final
Budget have been prepared by the Borrower in light of the past operations of its
business, and reflect projections on a month by month basis for the Fiscal Years
ending in 2008 and 2009. Such projections are based upon estimates and
assumptions stated therein, all of which the Borrower believes to be reasonable
and fair in light of current conditions and current facts known to the Borrower
and, as of the Closing Date, reflect the Borrower’s good faith and reasonable
estimates of the future financial performance of the Borrower and its
Subsidiaries and of the other information projected therein for the periods set
forth therein.
          SECTION 3.06. No Material Adverse Change. Since the Closing Date, no
event, change or condition has occurred that has had, or could reasonably be
expected to have, a Material Adverse Effect.
          SECTION 3.07. Title to Properties; Possession Under Leases. (a) Other
than as a result of the Bankruptcy Cases, each of Holdings, the Borrower and
each of the Subsidiaries has good and marketable title to, or valid leasehold
interests in, all its material properties and assets (including any Mortgaged
Property), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes. Subject to the Orders, all
such material properties and assets are free and clear of Liens, other than
Liens expressly permitted by Section 6.02.
          (b) Each of Holdings, the Borrower and each of the Subsidiaries has
complied with all post-petition obligations under all leases to which it is a
party and, except as provided in any order of the Bankruptcy Court or with
respect to any property listed on Schedule 1.01(c), all such leases are in full
force and effect except, in each case, for such noncompliance or such failures
to be in full force and effect that could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse



--------------------------------------------------------------------------------



 



40

Effect. Each of Holdings, the Borrower and each of the Subsidiaries enjoys
peaceful and undisturbed possession under all such material leases.
          SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing
Date a list of all Subsidiaries and the percentage ownership interest of
Holdings, the Borrower or any Subsidiary therein. The shares of Equity Interests
so indicated on Schedule 3.08 are fully paid and non-assessable and are owned by
Holdings, the Borrower or one of the Subsidiaries, directly or indirectly, free
and clear of all Liens (other than Liens created under the “Loan Documents”
under and defined in the Existing Credit Agreement, the Liens created under the
Security Documents and the Orders).
          SECTION 3.09. Litigation; Compliance with Laws. (a) Other than the
Bankruptcy Cases and except as set forth on Schedule 3.09, there are not any
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of Holdings or the
Borrower, threatened against or affecting Holdings or the Borrower or any
Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or the transactions contemplated hereby or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
          (b) Since the Closing Date, there has been no change in the status of
the matters disclosed on Schedule 3.09 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
          SECTION 3.10. Agreements. Except for those defaults occurring solely
as a result of the filing of the Bankruptcy Cases and defaults under the
Existing Credit Agreement, the New Senior Notes Indenture and the Sale Leaseback
Documents, none of Holdings, the Borrower or any of the Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.11. Federal Reserve Regulations. (a) None of Holdings, the
Borrower or any of the Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulation T, U or X.
          SECTION 3.12. Investment Company Act. None of Holdings, the Borrower
or any Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.



--------------------------------------------------------------------------------



 



41

          SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of
the New Money Loans solely (a) to pay fees and expenses related to the
consummation of the Bankruptcy Cases and the consummation of this agreement and
(b) to provide working capital and other general corporate purposes of the
Borrower and its Subsidiaries for the purposes set forth in the Interim Budget
or the Final Budget, as applicable. The Borrower shall use the entire amount of
the proceeds of each Loan solely in accordance with this Section 3.13; provided,
however, that nothing herein shall in any way prejudice or prevent the
Administrative Agent or the Lenders from objecting, for any reason, to any
requests, motions or applications made in the Bankruptcy Court, including any
applications for interim or final allowances of compensation for services
rendered or reimbursement of expenses incurred under clause (a) of Section 105,
or Section 330 or 331 of the Bankruptcy Code, by any party in interest. For
avoidance of doubt, no proceeds of any Loans or any cash collateral shall be
available for any fees or expenses incurred in connection with the initiation or
prosecution of any claims, causes of action, adversary proceedings or other
litigation against (i) the Administrative Agent or the Lenders or (ii) in
connection with challenging, invalidating, disallowing, re-characterizing,
setting aside, avoiding, subordinating, in whole or in part, or taking or
attempting to take any other action to render unenforceable, such secured
lenders’ liens, claims, interests and adequate protection, the secured creditors
of the Borrower and its Subsidiaries as of the Petition Date; provided, that
proceeds of the Loans in an amount not to exceed $30,000 may be used to pay fees
and expenses incurred in connection with the investigation of such claims.
          SECTION 3.14. Tax Returns. Each of Holdings, the Borrower and each of
the Subsidiaries has filed or caused to be filed all Federal, state and
material, local and foreign tax returns or materials required to have been filed
by it and has paid or caused to be paid all material Taxes due and payable by it
and all material assessments received by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which Holdings, the
Borrower or such Subsidiary, as applicable, shall have set aside on its books
adequate reserves.
          SECTION 3.15. No Material Misstatements. No information, report,
financial statement, exhibit or schedule furnished by or on behalf of Holdings
or the Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, when taken as a whole, contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
(including, without limitation, the Interim Budget and the Final Budget) was
based upon or constitutes a forecast or projection, each of Holdings and the
Borrower represents only that it acted in good faith and utilized reasonable
assumptions and due care in the preparation of such information, report,
financial statement, exhibit or schedule.



--------------------------------------------------------------------------------



 



42

          SECTION 3.16. Employee Benefit Plans. Each of the Borrower and each of
its ERISA Affiliates is in compliance in all material respects with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the assumptions used to fund such Plan) did not, as of the
last annual valuation date applicable thereto, exceed the fair market value of
the assets of such Plan by a material amount, and the present value of all
benefit liabilities of all underfunded Plans (based on the assumptions used to
fund such plan) did not, as of the last annual valuation dates applicable
thereto, exceed the fair market value of the assets of all such underfunded
Plans by a material amount.
          SECTION 3.17. Environmental Matters. Except as set forth in
Schedule 3.17 and except with respect to any other matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, none of Holdings, the Borrower or any of the Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
          SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by the Borrower or by the
Borrower for its Subsidiaries as of the Closing Date. As of the Closing Date,
such insurance is in full force and effect and all premiums have been duly paid.
The Borrower and its Subsidiaries have insurance in such amounts and covering
such risks and liabilities as are in accordance with normal industry practice.
          SECTION 3.19. Secured, Super-Priority Obligations. (a) On and after
the Closing Date, the provisions of the Loan Documents and the Orders are
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and perfected Liens on and security interests
(having the priority provided for herein and in the Orders) in all right, title
and interest in the Collateral, enforceable against each Loan Party that owns an
interest in such Collateral.
          (b) Pursuant to the Orders, all Obligations will be secured by valid
and perfected liens and security interests subject to the Requisite Priority.
          (c) Pursuant to clause (c) of Section 364 of the Bankruptcy Code and
the Orders, all obligations of the Borrower and the obligations of the
Guarantors under the Loan Documents in respect thereof (including any exposure
of a Lender in respect of cash management or hedging transactions incurred on
behalf of any Loan Party) at all times shall constitute allowed super-priority
administrative expense claims in each of the Bankruptcy Cases having priority
over all administrative expenses of the kind specified in clause (b) of
Section 503 or clause (b) of Section 507 of the Bankruptcy Code, subject only to
the Carve-Out



--------------------------------------------------------------------------------



 



43

          (d) The Orders and the transactions contemplated hereby and thereby,
are in full force and effect and have not been vacated, reversed, modified,
amended or stayed without the prior written consent of the Required Lenders.
          SECTION 3.20. Location of Real Property and Leased Premises.
Schedule 3.20(a) lists completely and correctly as of the Closing Date all real
property owned by the Borrower and the Subsidiaries and the addresses thereof.
Subject to the Bankruptcy Cases, the Borrower and the Subsidiaries, as the case
may be, as of the Closing Date, own in fee all the real property set forth on
Schedule 3.20(a). Schedule 3.20(b) lists completely and correctly as of the
Closing Date all material real property leased by the Borrower and the
Subsidiaries and the addresses thereof. Subject to the Bankruptcy Cases, the
Borrower and the Subsidiaries, as the case may be, as of the Closing Date have
valid leasehold interests in all the real property set forth on
Schedule 3.20(b).
          SECTION 3.21. Labor Matters. As of the Closing Date, there are no
strikes, lockouts or slowdowns against Holdings, the Borrower or any Subsidiary
pending or, to the knowledge of Holdings or the Borrower, threatened. Except as
provided on Schedule 3.09, the hours worked by and payments made to employees of
Holdings, the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, except for such violations that could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. All payments due from Holdings, the Borrower or any
Subsidiary, or for which any claim may be made against Holdings, the Borrower or
any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
Holdings, the Borrower or such Subsidiary, except for such failures that could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. The consummation of the transactions contemplated
hereby will not give rise to any right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which
Holdings, the Borrower or any Subsidiary is bound.
          SECTION 3.22. Deposit Accounts. The only deposit accounts, securities
accounts or commodity accounts maintained by any Loan Party on the date hereof
are those listed on Schedule 3.22, which sets forth such information separately
for each Grantor. Annexed hereto as Schedule 3.22, as the same may be modified
from time to time by notice to the Administrative Agent, is a schedule of all
DDAs that are maintained by the Loan Parties, which schedule includes, with
respect to each depository (i) the name and address of such depository; (ii) the
account number(s) maintained with such depository; and (iii) a contact person at
such depository. Schedule 3.22 lists all Blocked Accounts. Schedule 3.22, as the
same may be modified from time to time by notice to the Administrative Agent,
also sets forth a list describing all arrangements to which any Loan Party is a
party with respect to the payment to such Loan Party of the proceeds of all
credit card charges for sales of goods or services by such Loan Party.



--------------------------------------------------------------------------------



 



44

ARTICLE IV
Conditions of Lending
          The obligations of the Lenders to make Loans hereunder are subject to
the satisfaction of the following conditions:
          SECTION 4.01. All Credit Events. On the date of each Borrowing, but
excluding the continuation of the Interest Period of a Borrowing into another
Interest Period (each such event being called a “Credit Event”):
          (a) The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03.
          (b) The representations and warranties set forth in Article III hereof
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Event with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.
          (c) At the time of and immediately after such Credit Event, no Event
of Default or Default shall have occurred and be continuing.
          Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrower and Holdings on the date of such Credit Event as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.
          SECTION 4.02. First Credit Event. On (or before) the date the Interim
Date Loans are made:
          (a) The Administrative Agent shall have received, on behalf of itself
and the Lenders, a favorable written opinion of Young, Conaway, Stargatt &
Taylor, LLP, counsel for Holdings and the Borrower, substantially to the effect
set forth in Exhibit E, (A) dated the Closing Date and (B) addressed to the
Administrative Agent and the Lenders, and Holdings and the Borrower hereby
request such counsel to deliver such opinions.
          (b) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or certificate of formation, as
applicable, including all amendments thereto, of each Loan Party, certified as
of a recent date by the Secretary of State of the state of its organization, and
a certificate as to the good standing of each Loan Party as of a recent date,
from such Secretary of State; (ii) a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws or limited liability
company agreement, as applicable, of such Loan Party as in effect on the Closing
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted



--------------------------------------------------------------------------------



 



45

by the Board of Directors or sole member, as applicable, of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation or certificate of formation, as applicable, of such Loan Party
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; and (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.
          (c) The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.
          (d) The Administrative Agent shall have received all Fees and other
amounts due and payable (to the extent invoiced) on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document.
          (e) The Lenders shall have received, to the extent requested, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the U.S.A. Patriot Act.
          (f) Except as set forth in Section 5.14, this Agreement and the
Security Documents shall have been duly executed by each Loan Party that is to
be a party thereto and shall be in full force and effect on the Closing Date.
Except as provided in the proviso to the preceding sentence, the Collateral
Agent on behalf of the Secured Parties shall have a security interest in the
Collateral of the type and priority described in each Security Document.
          (g) The Collateral Agent shall have received a Perfection Certificate
with respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of Holdings and the Borrower, and shall have received the
results of a search of the Uniform Commercial Code filings (or equivalent
filings) made with respect to the Loan Parties in the states (or other
jurisdictions) of formation of such persons and in the other jurisdictions in
which such persons maintain property, in each case as indicated on such
Perfection Certificate, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
reasonably satisfactory to the Secured Parties that the Liens indicated in any
such financing statement (or similar document) would be permitted under
Section 6.02 or have been or will be contemporaneously released or terminated.



--------------------------------------------------------------------------------



 



46

          (h) The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.02 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement and to name the Collateral Agent as additional insured,
in form and substance satisfactory to the Required Lenders.
          (i) Other than as set forth on Schedule 4.02(i), there shall not have
occurred any event, circumstance, change, development or effect since January 7,
2008, that, individually or in the aggregate with all other events,
circumstances, conditions, changes, developments or effects, has had, or would
reasonably be expected to have, a Material Adverse Effect.
          (j) Immediately after giving effect to the Transactions and the other
transactions contemplated hereby, Holdings, the Borrower and the Subsidiaries
shall have outstanding no Indebtedness or preferred stock other than
Indebtedness permitted by Section 6.01.
          (k) The commencement of the Bankruptcy Cases and the borrowings and
other transactions contemplated hereunder and by the other Loan Documents shall
have been duly authorized by the Borrower and each applicable Guarantor and the
Bankruptcy Cases shall have been commenced by the Borrower and the Guarantors
and the same shall each be a debtor and a debtor-in-possession. All of the First
Day Orders sought to be entered at the time of the commencement of the
Bankruptcy Cases shall be in form and substance satisfactory to the Required
Lenders.
          (l) Other than with respect to the Orders, all requisite Governmental
Authorities and third parties shall have approved or consented to the
transactions contemplated hereby to the extent required and no order, decree,
ruling, judgment or injunction shall have been enacted, entered, promulgated or
enforced by any Governmental Authority of competent jurisdiction making illegal
or otherwise prohibiting the consummation of the transactions contemplated
hereby substantially on the terms contemplated hereby, which shall continue to
be in effect.
          (m) The Bankruptcy Court shall have entered the Cash Management Order,
and shall have entered the Final Order or Interim Order, as the case may be,
after notice given and a hearing conducted in accordance with Bankruptcy
Rule 4001(c), authorizing and approving the applicable Borrowing and the
transactions contemplated by the Loan Documents and finding that the Lenders are
extending credit to the Borrower in good faith within the meaning of Bankruptcy
Code Section 364(e), which order shall (1) approve the payment by the Borrower
of all of the fees provided for or referenced herein, (2) grant Adequate
Protection satisfactory to the Lenders, (3) otherwise be in form and substance
satisfactory to the Lenders and (4) be in full force and effect and shall not
have been stayed, reversed, vacated, subject to appeal, or otherwise modified in
a manner materially adverse to the Lenders.



--------------------------------------------------------------------------------



 



47

          (n) The Borrower and the Guarantors shall have released (for
themselves and their respective bankruptcy estates) (i) the Lenders and the
Administrative Agent from any and all claims, liens, priority, actions or
inactions arising hereunder or in any other manner and (ii) the lenders and the
administrative agent under the Existing Credit Agreement from any and all
claims, liens, priority, actions or inactions arising under the Existing Credit
Agreement or in any other manner (the releases set forth in this clause
(ii) being subject only to the right of the unsecured creditors’ committee or
any party in interest to investigate and bring any such claims within 90 days of
the filing of the Bankruptcy Cases), with such releases being satisfactory to
such Lenders and Existing Credit Agreement lenders, as applicable, in their
discretion.
          (o) The Lenders shall have received and be satisfied with the Interim
Budget.
          SECTION 4.03. Additional Conditions to Credit Events comprising
Delayed Draw Loans. The agreement of each Lender to make any extension of credit
requested to be made by it on the Delayed Draw Funding Date is subject to the
satisfaction of the conditions set forth in Section 4.01 hereof and to the
satisfaction of the following conditions precedent:
          (a) The Final Order shall have been issued by the Bankruptcy Court and
the Entry Date shall be a date not more than 30 days following the Closing Date;
and the Final Order shall be in full force and effect and shall not have been
vacated, reversed, modified, amended or stayed or be subject to a filed appeal,
a motion for mandamus or a petition certiorari without the prior written consent
of the Administrative Agent and the Required Lenders.
          (b) The Required Lenders shall have received and be reasonably
satisfied with the Final Budget and the Borrower’s business plan which shall
include a financial forecast on a monthly basis through the first anniversary of
the Closing Date as prepared by the Borrower’s management.
ARTICLE V
Affirmative Covenants
          Each of Holdings and the Borrower covenants and agrees with each
Lender that so long as this Agreement shall remain in effect and until the New
Money Commitments have been terminated and the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full, unless the Required Lenders shall otherwise
consent in writing, each of Holdings and the Borrower will, and will cause each
of the Subsidiaries to:
          SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.05.



--------------------------------------------------------------------------------



 



48

          (b) Except as otherwise excused by the Bankruptcy Code, do or cause to
be done all things necessary to obtain, preserve, renew, extend and keep in full
force and effect all rights, licenses, permits, franchises, authorizations, and
Intellectual Property owned or held by each of Holdings, Borrower, and the
Subsidiaries that is material to the conduct of its business; maintain and
operate such business in substantially the manner in which it is presently
conducted and operated with, in the case of the Borrower and the Subsidiaries,
reasonable extensions thereof; comply in all material respects with all
applicable laws, rules, regulations, decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted; and at all times maintain
and preserve all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.
          SECTION 5.02. Insurance. (a) Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers; maintain such
other insurance, to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses operating in the same or similar locations,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.
          (b) Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance reasonably satisfactory to the Required Lenders and the
Collateral Agent, which endorsement shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
the Borrower or the Loan Parties under such policies directly to the Collateral
Agent; cause all such policies to provide that neither the Borrower, the
Administrative Agent, the Collateral Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Required
Lenders or the Collateral Agent may reasonably require from time to time to
protect their interests; deliver original or certified copies of all such
policies to the Collateral Agent; cause each such policy to provide that it
shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium upon not less than 10 days’ prior written notice thereof by the insurer
to the Administrative Agent and the Collateral Agent (giving the Administrative
Agent and the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason upon not less than 30 days’ prior written
notice thereof by the insurer to the Administrative Agent and the Collateral
Agent; deliver to the Administrative Agent and the Collateral Agent, prior to
the cancellation, modification or nonrenewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative



--------------------------------------------------------------------------------



 



49

Agent and the Collateral Agent) together with evidence reasonably satisfactory
to the Administrative Agent and the Collateral Agent of payment of the premium
therefor.
          (c) Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.02
is taken out by the Borrower; and promptly deliver to the Administrative Agent
and the Collateral Agent a duplicate original copy of such policy or policies.
          SECTION 5.03. Obligations and Taxes. Pay and discharge promptly when
due all material post-petition Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such Tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the Borrower shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP and such contest operates to suspend collection
of the contested obligation, tax, assessment or charge and enforcement of a Lien
and, in the case of a Mortgaged Property, there is no risk of forfeiture of such
property.
          SECTION 5.04. Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent and the Lenders:
          (a) within 90 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by Deloitte & Touche LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect (other than any “going concern”
qualification and qualifications with respect to method of accounting as a
result of the bankruptcy filing) to the effect that such consolidated financial
statements fairly present the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
          (b) (i) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year (provided that for the fiscal quarter ended
December 12, 2007 and April 2, 2008, the delivery dates shall be March 31, 2008
and June 1, 2008, respectively), its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately



--------------------------------------------------------------------------------



 



50

preceding fiscal year, and (ii) within 30 days after the end of each fiscal
month (commencing with the fiscal month ending January 2008), other than any
fiscal month which is a fiscal quarter, its consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows showing the
financial condition of the Borrower and its consolidated Subsidiaries as of the
close of such fiscal month, and the results of its operations and the operations
of such Subsidiaries during such fiscal quarter and the then elapsed portion of
the fiscal year, in each case of clause (i) and (ii), all as certified by one of
its Financial Officers as fairly presenting in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments ;
          (c) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of the accounting firm (in the case of
paragraph (a)) or Financial Officer (in the case of paragraph (b)) opining on or
certifying such statements (which certificate, when furnished by an accounting
firm, may be limited to accounting matters and disclaim responsibility for legal
interpretations) (i) certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Required Lenders demonstrating compliance with the
applicable covenants contained in Section 6.13 and, in the case of a certificate
delivered with the financial statements required by paragraph (a) above,
(y) certifying that there has been no change in the business activities, assets
or liabilities of Holdings, or if there has been any such change, describing
such change in reasonable detail and certifying that Holdings is in compliance
with Section 6.08;
          (d) (i) on the Friday of each calendar week, a Cash Flow Forecast and
a cash report reflecting aggregate cash balances in all accounts of the Borrower
and its Subsidiaries with financial and other institutions as of the immediately
preceding Wednesday and (ii) on the immediate succeeding Monday, a variance
analysis comparing the actual cash balances to the balance projected in the most
recently previously distributed Cash Flow Forecast with respect to the fiscal
week ending such immediately preceding Wednesday);
          (e) [Reserved];
          (f) promptly after the same become publicly available, copies of all
periodic and other reports, final proxy statements, and upon notice of filing to
the Administrative Agent and the Required Lenders and upon the request of the
Required Lenders, other materials filed by Holdings, the Borrower or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to its shareholders, as the
case may be, and all press releases;



--------------------------------------------------------------------------------



 



51

          (g) promptly after the receipt thereof by Holdings, the Borrower or
any Subsidiary, a copy of any “management letter” (in final form) received by
any such person from its certified public accountants and the management’s
response thereto;
          (h) as soon as practicable, and in any event not later than
(i) February 7, 2008, a Final Budget; and (ii) June 1, 2008, a reasonably
detailed bona fide term sheet, acceptable to the Required Lenders in their sole
discretion (provided, that in the case of any matter not involving the treatment
of the Lenders or the Obligations, the standard of acceptability shall be the
reasonable discretion of the Required Lenders), setting forth the terms of a
proposed restructuring of the Loan Parties, including, without limitation,
(A) the proposed capital structure of the Loan Parties after giving effect to
such restructuring; (B) the proposed modifications of the terms of the existing
senior and junior indebtedness of each of the Loan Parties; (C) the proposed
terms and structure of the equity of each of the Loan Parties after giving
effect to such restructuring; and (D) a description of the financing required by
such proposed restructuring; and
          (i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
          SECTION 5.05. Litigation and Other Notices. Furnish to the
Administrative Agent and each Lender prompt written notice of the following:
          (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
          (b) the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Affiliate thereof that could reasonably be expected to
result in a Material Adverse Effect;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$1,000,000;
          (d) two Business Days prior to the filing of any motion to the
Bankruptcy Court requesting approval of an Asset Sale anticipated to generate in
excess of $5,000,000 in Net Cash Proceeds, a notice (a) describing such Asset
Sale or the nature and material terms and conditions of such transaction and
(b) stating the estimated Net Cash Proceeds anticipated to be received by the
Borrower or any of its Subsidiaries; and
          (e) any development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.



--------------------------------------------------------------------------------



 



52

          SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent and the Collateral Agent prompt written notice of any
change in any Loan Party’s legal name, corporate structure, jurisdiction of
organization or Federal Taxpayer Identification Number. Holdings and the
Borrower agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral. Holdings and the Borrower also agree promptly to
notify the Collateral Agent if any material portion of the Collateral is damaged
or destroyed.
          (b) In the case of the Borrower, each year, at the time of delivery of
the annual financial statements with respect to the preceding fiscal year
pursuant to Section 5.04(a), deliver to the Administrative Agent a certificate
of a Financial Officer setting forth the information required pursuant to the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06.
          SECTION 5.07. Maintaining Records; Access to Properties and
Inspections. Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and all requirements of law are made of
all dealings and transactions in relation to its business and activities. Each
of Holdings and the Borrower will, and will cause each of its subsidiaries to,
subject to applicable confidentiality provisions and applicable privileges,
permit any representatives designated by the Administrative Agent, the
Collateral Agent or any Lender to visit and inspect the financial records and
the properties of Holdings, the Borrower or any Subsidiary at reasonable times
and to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent, the Collateral Agent or
any Lender to discuss the affairs, finances and condition of Holdings, the
Borrower or any Subsidiary with the officers thereof, the independent
accountants therefor and any other party in interest to the Bankruptcy Cases.
          SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans only for
the purposes set forth in Section 3.13.
          SECTION 5.09. Further Assurances. Execute any and all further
documents, financing statements, agreements and instruments, and take all
further action (including filing Uniform Commercial Code and other financing
statements, mortgages and deeds of trust and documents or other instruments with
the United States Patent & Trademark Office and the United States Copyright
Office or any similar foreign registry, as applicable) that may be required
under applicable law, or that the Required Lenders, the Administrative Agent or
the Collateral Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents. The Borrower will
cause any subsequently acquired or organized Domestic Subsidiary (other than any
Inactive



--------------------------------------------------------------------------------



 



53

Subsidiary) or any Domestic Subsidiary that ceases to be an Inactive Subsidiary
to become a Loan Party by executing the Guarantee and Collateral Agreement and
each other applicable Security Document in favor of the Collateral Agent. In
addition, from time to time, the Borrower will, at its cost and expense,
promptly secure the Obligations by pledging or creating, or causing to be
pledged or created, perfected security interests with respect to such of its
assets and properties as the Administrative Agent, the Collateral Agent or the
Required Lenders shall designate (it being understood that it is the intent of
the parties that the Obligations shall be secured by substantially all the
assets of the Borrower and its Subsidiaries (including material owned real and
other properties acquired subsequent to the Closing Date)). Such security
interests and Liens will be created under the Security Documents and other
security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance reasonably satisfactory to the Required Lenders
and the Collateral Agent, and the Borrower shall deliver or cause to be
delivered to the Lenders all such instruments and documents (including legal
opinions, title insurance policies and lien searches) as the Collateral Agent or
the Required Lenders shall reasonably request to evidence compliance with this
Section 5.09. The Borrower agrees to provide such evidence as the Collateral
Agent shall reasonably request as to the perfection and priority status of each
such security interest and Lien. In furtherance of the foregoing, the Borrower
will give prompt notice to the Administrative Agent, the Collateral Agent and
the Lenders of the creation, development, or acquisition by it or any of the
Subsidiaries of any assets or property (including any interest in any real
property or personal property but excluding inventory and equipment acquired in
the ordinary course of business); provided, however, that the Borrower shall not
be required to give such notice with respect to, in the aggregate from the
Closing Date through the Maturity Date, up to $250,000 of assets and/or property
so created, developed or acquired.
          SECTION 5.10. [Reserved].
          SECTION 5.11. Maintenance of Sale Leaseback Interests. Cause each
Sale/Leaseback Document to be in full force and effect at all times, free of any
default thereunder by any Loan Party (other than defaults related to the filing
of the Bankruptcy Cases and any default with respect to which the lessors and
other parties thereunder would be stayed as a result of the filing of the
Bankruptcy Cases (including cross-defaults and financial tests) or cause or
permit the termination of any Sale Leaseback Document.
          SECTION 5.12. Deposit Accounts and Control Agreements.
          (a) All funds in all DDAs shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Administrative Agent, the
Collateral Agent and the Lenders shall have no duty to inquire as to the source
of the amounts on deposit in the DDAs.
          (b) Each Loan Party shall (i) deliver to the Collateral Agent
notifications in form reasonably satisfactory to the Collateral Agent, which
have been executed on behalf of such Loan Party and addressed to such Loan
Party’s credit card clearinghouses and processors, in form reasonably
satisfactory to the Collateral Agent (each, a “Credit



--------------------------------------------------------------------------------



 



54

Card Notification”), (ii) deliver to the Collateral Agent notifications executed
on behalf of the Loan Parties to each depository institution with which any DDA
is maintained, in form reasonably satisfactory to the Collateral Agent of the
Collateral Agent’s interest in such DDA (each, a “DDA Notification”),
(iii) instruct each depository institution for a DDA to cause all amounts on
deposit and available at the close of each Business Day in such DDA to be swept
to one of the Loan Parties’ concentration accounts no less frequently than on a
daily basis, such instructions to be irrevocable unless otherwise agreed to by
the Collateral Agent and the Required Lenders and (iv) enter into a blocked
account agreement (each, a “Blocked Account Agreement”), in form reasonably
satisfactory to the Collateral Agent, with the Collateral Agent and any bank
with which such Loan Party maintains a concentration account into which the DDAs
are swept (each such account of a Loan Party, a “Blocked Account” and all such
accounts, collectively, the “Blocked Accounts”), covering each such
concentration account maintained with such bank. All amounts received by
Holdings and its Subsidiaries in respect of any Account, in addition to all
other cash received from any other source, shall upon receipt be deposited into
a DDA or concentration account. Each Loan Party agrees that it will not cause
proceeds of such DDAs to be otherwise redirected.
          (c) Each Credit Card Notification and Blocked Account Agreement shall
require, after the occurrence and during the continuance of an Event or Default,
and upon notice from the Collateral Agent given at the direction of the Required
Lenders, the ACH or wire transfer no less frequently than once per Business Day
(unless the New Money Commitments have been terminated and the Obligations
hereunder and under the other Loan Documents have been paid in full), of all
available cash balances and cash receipts, including the then contents or then
entire ledger balance of each Blocked Account net of such minimum balance (not
to exceed $10,000 per account), if any, required by the bank at which such
Blocked Account is maintained to an account maintained by the Administrative
Agent for such purpose (the “Agent Account”). Each Loan Party agrees that it
will not cause any credit card proceeds or proceeds of any Blocked Account to be
otherwise redirected.
          (d) All collected amounts received in the Agent Account shall be
distributed and applied on a daily basis (1) first, to the payment (on a ratable
basis) of any outstanding expenses actually due and payable to the
Administrative Agent and the Collateral Agent; and (2) second, in accordance
with the provisions set forth in Section 2.13(e).
          (e) If, at any time after the occurrence and during the continuance of
an Event of Default as to which the Administrative Agent has notified the
Borrower, any cash or cash equivalents owned by any Loan Party are deposited to
any account, or held or invested in any manner, otherwise than in a Blocked
Account subject to a Blocked Account Agreement (or a DDA which is swept daily to
such Blocked Account), the Administrative Agent shall be entitled to require the
applicable Loan Party to close such account and have all funds therein
transferred to a Blocked Account, and to caused all future deposits to be made
to a Blocked Account.



--------------------------------------------------------------------------------



 



55

          (f) The Loan Parties may close DDAs or Blocked Accounts and/or open
new DDAs or Blocked Accounts, subject to the contemporaneous execution and
delivery to the Collateral Agent of a DDA Notification or Blocked Account
Agreement consistent with the provisions of this subsection 5.12 and otherwise
reasonably satisfactory to the Required Lenders. Unless consented to in writing
by the Administrative Agent, the Loan Parties shall not enter into any
agreements with credit card processors other than the ones listed on
Schedule 3.22 unless contemporaneously therewith a Credit Card Notification is
executed and a copy thereof is delivered to the Administrative Agent.
          (g) The Agent Account shall at all times be under the sole dominion
and control of the Administrative Agent. Each Loan Party hereby acknowledges and
agrees that, except to the extent otherwise provided in the Guarantee and
Collateral Agreement (x) such Loan Party has no right of withdrawal from the
Agent Account, (y) the funds on deposit in the Agent Account shall at all times
continue to be collateral security for all of the obligations of the Loan
Parties hereunder and under the other Loan Documents, and (z) the funds on
deposit in the Agent Account shall be applied as provided in this Agreement. In
the event that, notwithstanding the provisions of this subsection 5.12, any Loan
Party receives or otherwise has dominion and control of any proceeds or
collections required to be transferred to the Agent Account pursuant to
subsection 5.12(c), such proceeds and collections shall be held in trust by such
Loan Party for the Administrative Agent and the Lenders, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party and shall promptly be deposited into the Agent Account or dealt with
in such other fashion as such Loan Party may be instructed by the Required
Lenders.
          (h) So long as no Event of Default has occurred and is continuing, the
Loan Parties may direct, and shall have sole control over, the manner of
disposition of funds in the Blocked Accounts.
          (i) Any amounts held or received in the Agent Account (including all
interest and other earnings with respect hereto, if any) at any time (x) when
all of the obligations hereunder and under the other Loan Documents have been
satisfied or (y) all Events of Default have been cured, shall, subject to the
Orders, be remitted to the operating account of the applicable Borrower.
          (j) Notwithstanding anything herein to the contrary, the Loan Parties
shall be deemed to be in compliance with the requirements set forth in this
subsection 5.12 during the initial thirty (30) day period commencing on the
Closing Date to the extent that the arrangements described above are established
and effective not later than the date that is thirty (30) days following the
Closing Date or such later date as the Required Lenders, in their sole
discretion, may agree (provided that such thirty (30) day period shall be
extended to forty-five (45) days with respect to DDA Notifications if on or
prior to the expiration of such thirty (30) day period DDA Notifications have
been received with respect to each account set forth on Schedule 5.12(j) hereof.



--------------------------------------------------------------------------------



 



56

           SECTION 5.13. Bankruptcy Cases (a). The Borrower shall use its best
efforts to obtain an order of the Bankruptcy Court authorizing the Borrower to
enter into this Agreement and the other Loan Documents and deliver or cause to
be delivered to the Administrative Agent, the Administrative Agent’s counsel and
counsel to the Lenders all material pleadings, motions and other documents filed
on behalf of all of the Loan Parties with the Bankruptcy Court.
          (b) The Borrower shall use its best efforts to ensure the following
occurs: (i) a Plan of Reorganization and disclosure statement in the Bankruptcy
Cases shall be filed with the Bankruptcy Court on or before August 15, 2008 and
(ii) an order approving the adequacy of such disclosure statement and otherwise
finding such disclosure statement in compliance with 11 U.S.C. § 1125 shall be
entered in the Bankruptcy Cases on or before the date that is sixty days
following the actual date of filing referred to in clause (i).
          SECTION 5.14. Post-Closing Covenant. Execute and deliver to the
Administrative Agent all agreements and other documents required pursuant to
Section 5.12(j).
ARTICLE VI
Negative Covenants
          Each of Holdings and the Borrower covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect and until the New
Money Commitments have been terminated and the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
have been paid in full, unless the Required Lenders shall otherwise consent in
writing, neither Holdings nor the Borrower will, nor will they cause or permit
any of the Subsidiaries to:
          SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except:
          (a) Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and not prohibited under the Existing Credit Agreement or set forth
on Schedule 6.01;
          (b) Indebtedness created hereunder and under the other Loan Documents;
          (c) intercompany Indebtedness of (i) the Borrower or any Guarantor
owed to (A) the Borrower or any Guarantor or (B) any Subsidiary that is not a
Guarantor and (ii) any Subsidiary that is not a Guarantor to any other
Subsidiary that is not a Guarantor and unsecured Guarantees made in the ordinary
course of business by the Borrower or any Subsidiary Guarantor of Indebtedness
of the Borrower or any Subsidiary Guarantor otherwise permitted by this
Section 6.01;



--------------------------------------------------------------------------------



 



57

          (d) Indebtedness in respect of reimbursement obligations under letters
of credit (i) issued in the ordinary course of business and consistent with past
practice and (ii) in a face amount not to exceed (A) in the case of any letter
of credit issued under a newly created standalone letter of credit facility to
replace a letter of credit issued under the Existing Credit Agreement and
outstanding on the Closing Date, the face amount of such replaced letter of
credit and (B) otherwise, in the aggregate, a face amount of $20,000,000 for all
other letters of credit at any time outstanding;
          (e) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
          (f) In the case of the Borrower and its Subsidiaries, Capital Lease
Obligations in an aggregate principal amount not exceeding $2,000,000 at any
time outstanding (provided that the value of each single asset subject thereto
shall be less than $50,000); and
          (g) Indebtedness not to exceed $7,000,000 at any time incurred in
connection with financing insurance premiums in the ordinary course of business
consistent with past practice (provided that such Indebtedness is not incurred
in connection with any increase in coverage or similar change to any policy of
insurance or indemnification applicable to officers or directors).
          SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien
on any property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(subject (except with respect to (b) below) at all times to the Requisite
Priority requirements of this Agreement):
          (a) Liens existing on the date hereof and not prohibited under the
Existing Credit Agreement or as set forth in Schedule 6.02; provided that such
Liens shall secure only those obligations which they secure on the date hereof;
          (b) any Lien created under the Loan Documents;
          (c) Liens for taxes not yet due or which are being contested in
compliance with Section 5.03;
          (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in
compliance with Section 5.03;
          (e) pledges and deposits in compliance with workmen’s compensation,
unemployment insurance and other social security laws or regulations;
          (f) deposits to secure the performance of bids, trade contracts (other
than for Indebtedness for borrowed money), leases (other than Capital Lease
Obligations),



--------------------------------------------------------------------------------



 



58

statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
          (g) zoning restrictions, easements, rights-of-way, restrictions on use
of real property and other similar encumbrances incurred in the ordinary course
of business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
          (h) non-exclusive license of Intellectual Property incurred in the
ordinary course of business which, in the aggregate, are not substantial in
amount and do not materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries;
          (i) Liens on cash securing obligations in respect of Indebtedness
permitted by Section 6.01(d), to the extent that the cash collateral securing
obligations under any letter of credit at any time shall not exceed 105% of the
face amount of such letter of credit;
          (j) judgment liens securing judgments that have not resulted in an
Event of Default under Article VII;
          (k) non-exclusive licenses of Intellectual Property granted in the
ordinary course of business;
          (l) any interest or title of a lessor under any lease entered into by
the Borrower or any of the Subsidiaries in the ordinary course of business and
covering only the assets so leased;
          (m) any matter that would be disclosed by an accurate survey or
inspection of real property owned or leased by the Borrower or any Subsidiary;
and
          (n) Liens in respect of indebtedness permitted by Section 6.01 (f).
          SECTION 6.03. Sale and Leaseback Transactions. Other than the
Sale/Leaseback Transaction, enter into any arrangement, directly or indirectly,
with any person whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback”).
          SECTION 6.04. Investments, Loans and Advances. Purchase, hold or
acquire any Equity Interests, evidences of Indebtedness or other securities of,
make or permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:



--------------------------------------------------------------------------------



 



59

          (a) Permitted Investments with respect to which the Collateral Agent
for the benefit of the Secured Parties has a perfected Lien with the Requisite
Priority;
          (b) loans or advances (i) made (A) by the Borrower or any Guarantor to
the Borrower or any Guarantor and (B) by any Subsidiary to the Borrower or any
Subsidiary Guarantor and (ii) by any Subsidiary that is not a Guarantor to any
other Subsidiary that is not a Guarantor; provided that any such loans and
advances made by a Loan Party shall be evidenced by a promissory note pledged to
the Collateral Agent for the ratable benefit of the Secured Parties pursuant to
the Guarantee and Collateral Agreement;
          (c) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (d) the Borrower and the Subsidiaries may make loans and advances in
the ordinary course of business to their respective non-management employees so
long as the aggregate principal amount thereof at any time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances) shall not exceed $250,000;
          (e) investments existing on the Closing Date and set forth on
Schedule 6.04;
          (f) investments made after the Closing Date by Holdings, the Borrower
and the Subsidiaries in the Equity Interests of the Borrower and the Subsidiary
Guarantors; provided that any such Equity Interests held by a Loan Party shall
be pledged pursuant to the Guarantee and Collateral Agreement (subject to the
limitations applicable to voting stock of a Foreign Subsidiary referred to
therein);
          (g) investments consisting of non-cash proceeds of Asset Sales made in
accordance with Section 6.05(b); and
          (h) extensions of trade credit in the ordinary course of business.
          SECTION 6.05. Mergers, Consolidations, Sales of Assets and
Acquisitions. (a) Merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer, lease,
license, abandon, cancel, permit to lapse, or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Borrower or less than
all the Equity Interests of any Subsidiary, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other person, except that (i) the Borrower and any
Subsidiary may purchase and sell inventory in the ordinary course of business
and (ii) if at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing (x) any wholly
owned Subsidiary may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the



--------------------------------------------------------------------------------



 



60

surviving corporation, (y) any wholly owned Subsidiary may merge into or
consolidate with any other wholly owned Subsidiary in a transaction in which the
surviving entity is a wholly owned Subsidiary and no person other than the
Borrower or a wholly owned Subsidiary receives any consideration; provided that
if any such merger described in this clause (y) shall involve a Subsidiary
Guarantor, the surviving entity of such merger shall be a Subsidiary Guarantor
and (z) Holdings may merge with or into the Borrower in a transaction in which
no person other than Holdings or the Borrower receives any consideration other
than, in the case of the stockholders of Holdings, consideration consisting
solely of the Equity Interests of the surviving corporation (following which all
references to Holdings or the Borrower shall mean the survivor of such merger).
          (b) Engage in any Asset Sale otherwise permitted under paragraph
(a) above unless (i) such Asset Sale is for consideration at least 75% of which
is cash, (ii) such consideration is at least equal to the fair market value of
the assets being sold, transferred, leased or disposed of and (iii) the fair
market value of all assets sold, transferred, leased or disposed of pursuant to
this paragraph (b) shall not exceed $50,000,000 in any fiscal year.
          SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare
or make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders, (ii) the Borrower may make Restricted Payments or make loans
and advances to Holdings (x) to the extent necessary to pay general corporate
and overhead expenses incurred by Holdings in the ordinary course of business,
in an amount not to exceed $250,000 until the Final Budget shall have been
received and approved in accordance with this Agreement and, upon such approval,
only to the extent a reasonably detailed explanation of such expenses is set
forth in the Final Budget; and (y) in an amount necessary to make Tax Payments
directly attributable to (or arising as a result of) the operations of the
Borrower and the Subsidiaries; provided, however, that (A) the amount of such
dividends shall not exceed the amount that the Borrower and the Subsidiaries
would be required to pay in respect of Federal, State and local taxes were the
Borrower to pay such taxes as a stand-alone taxpayer and (B) all Restricted
Payments made to Holdings pursuant to this clause (ii) are used by Holdings for
the purposes specified herein within 30 days of the receipt thereof; and
(iii) the Loan Parties may provide reasonable compensation, customary employee
benefit arrangements and indemnities for their respective directors consistent
with past practices and as approved as part of the Final Budget by the
Bankruptcy Court, as otherwise approved by the Bankruptcy Court or otherwise
approved in writing by the Required Lenders.
          (b) Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Holdings, the Borrower or any Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets to secure the Obligations
or any refinancing thereof, or (ii) the ability of any Subsidiary to pay
dividends or other distributions with respect to



--------------------------------------------------------------------------------



 



61

any of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (A) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document or any “Loan
Document” as defined in the Existing Credit Agreement or the New Senior Notes
Indenture as in effect on the date hereof, (B) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (C) the foregoing shall not apply to restrictions and
conditions imposed on any Foreign Subsidiary by the terms of any Indebtedness of
such Foreign Subsidiary permitted to be incurred hereunder, (D) clause (i) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness, Capital Lease Obligations, Synthetic
Lease Obligations or obligations in respect of the Sale/Leaseback Transaction,
in each case permitted by this Agreement, if such restrictions or conditions
apply only to the property or assets securing such Indebtedness or subject to
such lease and (E) clause (i) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.
          SECTION 6.07. Transactions with Affiliates. Except for transactions by
or among Loan Parties, sell or transfer any property or assets to, or purchase
or acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that:
          (a) the Borrower or any Subsidiary may engage in any of the foregoing
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;
          (b) Restricted Payments may be made to the extent provided in
Section 6.06; and
          (c) loans may be made and other transactions may be entered into
between and among the Borrower, Holdings, the Subsidiaries and their respective
Affiliates to the extent permitted by Sections 6.01 and 6.04.
          SECTION 6.08. Business of Holdings, Borrower and Subsidiaries.
(a) With respect to Holdings, engage in any business activities or have any
assets or liabilities other than its ownership of the Equity Interests of the
Borrower, its guarantee under the New Senior Notes and liabilities incidental
thereto, its liabilities hereunder and pursuant to the Guarantee and Collateral
Agreement and its liabilities under the Existing Credit Agreement and pursuant
to the “Guarantee and Collateral Agreement,” as defined in the Existing Credit
Agreement, and other de minimis activities.
          (b) With respect to the Borrower and its Subsidiaries, engage at any
time in any business or business activity other than the business currently
conducted by it and reasonable extensions thereof and business activities
reasonably incidental thereto.



--------------------------------------------------------------------------------



 



62

           SECTION 6.09. Other Indebtedness and Agreements. (a) Permit any
waiver, supplement, modification, amendment, termination or release of any
indenture, instrument or agreement pursuant to which any Material Indebtedness
of Holdings, the Borrower or any of the Subsidiaries is outstanding if the
effect of such waiver, supplement, modification, amendment, termination or
release would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Indebtedness in a manner
materially adverse to Holdings, the Borrower, any of the Subsidiaries or the
Lenders unless such amended Material Indebtedness could be incurred under
Section 6.01.
          (b) (i) Make any distribution, whether in cash, property, securities
or a combination thereof, in respect of, or pay, or offer or commit to pay, or
directly or indirectly (including pursuant to any Synthetic Purchase Agreement)
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, the New Senior Notes or any subordinated
Indebtedness (other than intercompany subordinated Indebtedness), or (ii) pay in
cash any amount in respect of any Indebtedness or preferred Equity Interests
that may at the obligor’s option be paid in kind or in other securities.
          (c) Unless consented to by the Required Lenders (such consent not to
be unreasonably withheld) and approved by the Bankruptcy Court, make any
payment, whether in cash, property, securities or a combination thereof, to
compromise or settle any proceeding listed on Schedule 3.09 or any other
material litigation or proceeding.
          SECTION 6.10. Capital Expenditures. Permit the aggregate amount of
Capital Expenditures made by the Borrower and the Subsidiaries to exceed (a)
$15,000,000 for the period from the Closing Date through the end of the fiscal
year ending on or around July 2, 2008 or (b) $45,000,000 for the fiscal year
ending on or around July 2, 2009. The amount of permitted Capital Expenditures
set forth in the preceding sentence shall be increased by the amount of unused
permitted Capital Expenditures for the immediately preceding period or fiscal
year.
          SECTION 6.11. [Reserved].
          SECTION 6.12. [Reserved].
          SECTION 6.13. Minimum Consolidated EBITDA. Permit the Consolidated
EBITDA of the Borrower for the most recently completed three-month period as at
the last day of each fiscal month commencing February 6, 2008 to be less than
85% of the corresponding Consolidated EBITDA set forth in the Final Budget.
          SECTION 6.14. Minimum Cash Balance. Permit the aggregate cash balances
in all accounts of the Borrower and its Subsidiaries with financial and other
institutions to be less than (a) from the Delayed Draw Funding Date through
July 2, 2008, $20,000,000 and (b) from July 3, 2008 through the Maturity Date,
$10,000,000.



--------------------------------------------------------------------------------



 



63

          SECTION 6.15. Fiscal Year. With respect to the Borrower, change its
fiscal year-end to a date other than the Wednesday closest to June 30 of each
year.
          SECTION 6.16. Chapter 11 Claims. Incur, create, assume or permit to
exist any administrative expense, unsecured claim, or other super-priority claim
or lien that is pari passu with or senior to the claims of the Secured Parties
against the Loan Parties hereunder, or apply to the Bankruptcy Court for
authority to do so, except for the Carve-Out.
          SECTION 6.17. [Reserved].
          SECTION 6.18. The Orders. Make or permit to be made any change,
amendment or modification, or any application or motion for any change,
amendment or modification, to either Order or any First Day Orders without the
prior written consent of the Required Lenders, except for any change, amendment
or modification that would not adversely effect the Lenders.
ARTICLE VII
Events of Default
          In case of the happening of any of the following events (“Events of
Default”):
          (a) any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;
          (b) default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;
          (c) default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in (b) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of five Business Days;
          (d) default shall be made in the due observance or performance by
Holdings, the Borrower or any Subsidiary of any covenant, condition or agreement
contained in (i) Section 5.04(b), (c), (d), (e) or (h), and such failure shall
continue unremedied for two Business Days or (ii) Section 5.01(a) (with respect
to Holdings and the Borrower only), 5.05(a), 5.07 (with respect to the second
sentence thereof), 5.08, 5.12, 5.13(b) or in Article VI;



--------------------------------------------------------------------------------



 



64

          (e) default shall be made in the due observance or performance by
Holdings, the Borrower or any Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent or any Lender to the
Borrower;
          (f) (i) Holdings, the Borrower or any Subsidiary shall (i) fail to pay
any principal or interest, regardless of amount, due in respect of any
Indebtedness arising after the Petition Date (other than the Obligations), when
and as the same shall become due and payable, or (ii) any other event or
condition occurs that results in any such Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of such Indebtedness or
any trustee or agent on its or their behalf to cause such Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
          (g) one or more judgments for the payment of money in an aggregate
amount in excess of $1,000,000 of post-Petition Date liability shall be rendered
against Holdings, the Borrower, any Subsidiary or any combination thereof (to
the extent not covered by insurance as to which the insurer has been notified of
such judgment and has not denied coverage thereof) and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of Holdings, the Borrower or any
Subsidiary to enforce any such judgment;
          (h) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in liability of the Borrower and its ERISA
Affiliates in an aggregate amount exceeding $1,000,000;
          (i) any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guarantee and Collateral Agreement (other than as a result
of the discharge of such Guarantor in accordance with the terms of the Loan
Documents);
          (j) (i) The Loan Documents and the Orders shall, for any reason, cease
to create a valid Lien on any of the Collateral purported to be covered thereby
or such Lien shall cease to be a perfected Lien having the priority provided
herein pursuant to Section 364 of the Bankruptcy Code against each Loan Party,
or any Loan Party shall so allege in any pleading filed in any court or any
material provision of any Loan Document shall, for any reason, cease to be valid
and binding on each Loan Party party thereto or any Loan Party shall so state in
writing or (ii) any Loan Party shall file a complaint or initiate any other
action against any of the Lenders or the lenders under the Existing Credit



--------------------------------------------------------------------------------



 



65

Agreement or any entity shall obtain a judgment that affects such lenders’
claims or the Collateral, except to the extent expressly allowed in the Interim
Order or the Final Order;
          (k) Any of the Bankruptcy Cases shall be dismissed (or the Bankruptcy
Court shall make a ruling requiring the dismissal of the Bankruptcy Cases),
suspended or converted to a case under chapter 7 of the Bankruptcy Code, or any
Loan Party shall file any pleading requesting any such relief; or an application
shall be filed by any Loan Party for the approval of, or there shall arise,
(i) any other claim having priority senior to or pari passu with the claims of
the Administrative Agent and the Lenders under the Loan Documents or any other
claim having priority over any or all administrative expenses of the kind
specified in clause (b) of Section 503 or clause (b) of Section 507 of the
Bankruptcy Code (other than the Carve-Out) or (ii) any Lien on the Collateral
having a priority senior to or pari passu with the Liens and security interests
granted herein, except as expressly provided herein;
          (l) The Bankruptcy Court shall enter an order appointing (i) a
Chapter 11 trustee in any of the Bankruptcy Cases or (ii) a responsible officer
or an examiner with powers (A) to operate or manage the financial affairs of any
Loan Party or (B) beyond the duty to investigate and report, as set forth in
subclauses (3) and (4) of clause (a) of Section 1106 of the Bankruptcy Code, in
any of the Bankruptcy Cases;
          (m) (i) The Interim Order shall (A) not have been entered by the
Bankruptcy Court within 15 days of the Petition Date or (B) once issued, cease
to be in full force and effect and the Final Order shall not have been entered
prior to such cessation, (ii) the Final Order shall not have been entered by the
Bankruptcy Court on or before the thirtieth (30th) day following the Closing
Date, (iii) from and after the date of entry thereof, the Final Order shall
cease to be in full force and effect, (iv) any Loan Party shall fail to comply
with the terms of the Interim Order or the Final Order in any material respect
or (v) the Interim Order or the Final Order shall be amended, supplemented,
stayed, reversed, vacated or otherwise modified (or any of the Loan Parties
shall apply for authority to do so) without the written consent of the Required
Lenders;
          (n) Any Loan Party shall file a motion seeking, or the Bankruptcy
Court shall enter, an order (i) approving payment of any pre-petition claim
other than a Permitted Pre-petition Claim Payment, (ii) approving a First Day
Order not approved by the Required Lenders, (iii) granting relief from the
automatic stay applicable under Section 362 of the Bankruptcy Code to any holder
of any security interest to permit foreclosure on any assets having a book value
in excess of $1,000,000 in the aggregate or (iv) except to the extent the same
would not constitute a Default under any of the previous clauses, approving any
settlement or other stipulation with any creditor of any Loan Party, other than
the Administrative Agent and the Lenders, or otherwise providing for with
respect to such pre-petition claim that payments as adequate protection or
otherwise to such creditor with respect to such pre-petition claim that
individually or in the aggregate is in excess of $100,000 for any and all such
creditors;



--------------------------------------------------------------------------------



 



66

          (o) the Borrower or any Guarantor shall file a plan of reorganization
that is not the Plan of Reorganization (unless the Lenders shall be paid in full
in cash on the effective date of such Plan of Reorganization);
          (p) there shall not occur any of the following: (i) a disclosure
statement in the Bankruptcy Cases shall be filed with the Bankruptcy Court on or
before September 15, 2008 or (ii) an order shall be entered on or before the
date that is sixty days following the actual date of filing referred to in
clause (i), finding that the disclosure statement contains adequate information
and otherwise complies with 11 U.S.C. § 1125;
          (q) the period of exclusivity in the Bankruptcy Cases terminates or
exclusivity is otherwise lifted in the Bankruptcy Cases;
          (r) claims arising under Section 506(c) of the Bankruptcy Code shall
be asserted against the Lenders or other actions adverse to the Lenders or their
respective rights and remedies hereunder or under any other Loan Document or any
Bankruptcy Court order shall be commenced;
          (s) there shall occur any event or circumstances (or series of events
or circumstances) that would have a Material Adverse Effect in the aggregate
since the Petition Date;
          (t) the Borrower and the Guarantors shall consummate a sale of all or
substantially all of their respective assets without the consent of the Required
Lenders; or
          (u) default shall be made in the due observance or performance by the
Borrower or the Subsidiaries of greater than 10% of the aggregate number of
restaurant operating leases of the Borrower and the Subsidiaries, such that the
landlords under such leases would be entitled to terminate such leases;
then, during the continuance of any Event of Default, without further order of,
application to, or action by, the Bankruptcy Court, the Administrative Agent
(a) may, and shall at the request of the Required Lenders, by notice to the
Borrower declare that all or any portion of the New Money Commitments be
terminated, whereupon any and all obligations of each Lender to make any Loan
shall immediately terminate and (b) may, and shall at the request of the
Required Lenders, by notice to the Borrower, declare the New Money Loans, all
interest thereon and all other amounts and Obligations payable under this
Agreement in respect thereof to be forthwith due and payable, whereupon the New
Money Loans, all such interest and all such amounts and Obligations shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower. Notwithstanding the foregoing, the Rollover Loans shall continue to be
due and payable on the Maturity Date in accordance with the provisions set forth
in Section 2.11(a). In addition, subject solely to any requirement of the giving
of notice by the terms of the Interim Order or the Final Order, the automatic
stay provided in Section 362 of the Bankruptcy Code shall be deemed
automatically vacated without further action or order of the Bankruptcy Court,
and the Administrative Agent and the Lenders, upon three Business Days’ written
notice



--------------------------------------------------------------------------------



 



67

to the Borrower, shall be entitled to exercise all of their respective rights
and remedies under the Loan Documents, including all rights and remedies with
respect to the Collateral and the Guarantors.
ARTICLE VIII
The Administrative Agent and the Collateral Agent
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article VIII, the
Administrative Agent, the Collateral Agent, the Syndication Agent and the
Documentation Agent are referred to collectively as the “Agents”) its agent and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents.
          Neither Agent shall have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.08), and
(c) except as expressly set forth in the Loan Documents, neither Agent shall
have any duty to disclose, nor shall it be liable for the failure to disclose,
any information relating to Holdings, the Borrower or any of the Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
and/or Collateral Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or wilful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Holdings, the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.



--------------------------------------------------------------------------------



 



68

          To the extent required by any applicable law, the Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.
          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
          Each Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by it. Each Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.
          Subject to the appointment and acceptance of a successor Agent as
provided below, either Agent may resign at any time by notifying the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation and (except during the continuance of an Event of
Default) with the prior approval of the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank and (except during the continuance of an
Event of Default) shall be acceptable to the Borrower. Upon the acceptance of
its appointment as Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such



--------------------------------------------------------------------------------



 



69

successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.
          The Required Lenders may remove either Agent at any time by notifying
such Agent and the Borrower. Upon any such removal, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. Until
such successor has accepted the appointment of the Required Lenders, the
predecessor Agent shall continue to perform is duties under this Agreement and
the Loan Documents. The fees payable by the Borrower to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After an Agent’s removal hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while acting
as Agent.
          Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the predecessor Agent, and the
predecessor Agent shall be discharged from its duties and obligations hereunder,
provided, however that the predecessor Agent shall execute and deliver to the
successor Agent all agreements and other documents as may be necessary or
desirable to transfer the rights and duties of Agent from the successor Agent to
the predecessor Agent and shall otherwise cooperate with the successor Agent to
effectuate such transfer.
          Any Lender that serves as Administrative Agent and/or Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.
          Each Lender acknowledges that it has, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.



--------------------------------------------------------------------------------



 



70

ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:
          (a) if to the Borrower or Holdings, to it at 1460 Buffet Way, Eagan,
MN 55121, Attention of H. Thomas Mitchell (Fax No. (651) 365-2356), with a copy
to Young Conaway Stargatt & Taylor, LLP, The Brandywine Building, 1000 West
Street, 17th Floor, Wilmington, DE 19801, Attention of Pauline Morgan;
          (b) if to the Administrative Agent, to Credit Suisse, Eleven Madison
Avenue, New York, NY 10010, Attention of Agency Group (Fax No. (212) 325-8304);
and
          (c) if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
Any party hereto may change its address for notices by giving notice of such
change to each party hereto in accordance with this Section 9.01. In addition,
the Administrative Agent, the Required Lenders and the Borrower may agree from
time to time that notices hereunder for certain specified purposes may be
delivered by e-mail, in which case such notices will be as effective as if
delivered by fax.
          SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower or Holdings herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on its
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the New Money Commitments have not been terminated. The provisions of
Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the New Money Commitments, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any



--------------------------------------------------------------------------------



 



71

investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender.
          SECTION 9.03. Binding Effect. This Agreement shall become effective in
accordance with the terms set forth herein.
           SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Borrower, Holdings, the
Administrative Agent, the Collateral Agent or the Lenders that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.
          (b) Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its New Money Commitments and the Loans at the time owing to it);
provided, however, that (i) except in the case of an assignment to a Lender or
an Affiliate or Related Fund of a Lender, (x) the Administrative Agent must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed) and (y) the amount of the Delayed Draw
Commitment, Interim Date Loan Commitment or Loan of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent on an
aggregate basis in the event of concurrent assignments to Related Funds) shall
not be less than $1,000,000 (or, if less and as applicable, the entire remaining
amount of such Lender’s Delayed Draw Commitment, Interim Date Loan Commitment or
applicable Loans), (ii) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);
provided that only one such fee shall be payable in the case of concurrent
assignments to two or more Related Funds, (iii) the assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and applicable tax forms and (iv) if such assignment relates to
New Money Commitments or New Money Loans, such assignment must comply with the
provisions set forth in clause (k) below. Upon acceptance and recording pursuant
to paragraph (e) of this Section 9.04, from and after the effective date
specified in each Assignment and Acceptance, (A) the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05,
as well as to any Fees accrued for its account and not yet paid).



--------------------------------------------------------------------------------



 



 72 
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as
follows:  (i) such assigning Lender warrants that it is the legal and beneficial
owner of the interest being assigned thereby free and clear of any adverse claim
and that its New Money Commitments, and the outstanding balances of its Loans,
in each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance; (ii) except as
set forth in clause (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or any Subsidiary or the performance or observance by the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Acceptance; (iv) such assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05(a) or delivered pursuant to
Section 5.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
          (d) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the New Money
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive and the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.



--------------------------------------------------------------------------------



 



73

          (e) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
and applicable tax forms completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above and, if required, the written consent of
the Administrative Agent to such assignment, the Administrative Agent shall
promptly (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).
          (f) Each Lender may without the consent of the Borrower or the
Administrative Agent sell participations to one or more banks or other entities
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its New Money Commitment and the Loans owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
participating banks or other entities shall be entitled to the benefit of the
cost protection provisions contained in Sections 2.14, 2.16 and 2.20 and shall
be bound by the confidentiality provisions contained in Section 9.16 to the same
extent as if they were Lenders, (iv) the Borrower, the Administrative Agent and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable to such participating bank or person
hereunder or the amount of principal of or the rate at which interest is payable
on the Loans in which such participating bank or person has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such participating bank or person has an
interest, increasing or extending the New Money Commitments of such
participating bank or person or releasing any Guarantor or all or substantially
all of the Collateral) and (v) all such sales of a participation in all or any
portion of New Money Commitments or New Money Loans shall comply with the
provisions set forth in clause (k) below. All amounts payable by the Borrower to
any Lender hereunder in respect of any Loan and the applicability of the cost
protection provisions contained in Section 2.14, 2.16 and 2.20 shall be
determined as if such Lender had not sold or agreed to sell any participation in
such Loan, and as if such Lender were funding the participated portion of such
Loan the same way that it is funding the portion of such Loan in which no
participation has been sold.
          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall



--------------------------------------------------------------------------------



 



74

execute an agreement whereby such assignee or participant shall agree (subject
to customary exceptions) to preserve the confidentiality of such confidential
information on terms no less restrictive than those applicable to the Lenders
pursuant to Section 9.16.
          (h) Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto. Any Lender that is a fund that
invests in bank loans may (without the consent of the Borrower or the
Administrative Agent) pledge all or any portion of its rights in connection with
this Agreement to the trustee for holders of obligations owed, or securities
issued, by such fund as security for such obligations or securities, provided
that any foreclosure or other exercise of remedies by such trustee shall be
subject to the provisions of this Section 9.04 regarding assignments in all
respects. No pledge described in the immediately preceding sentence shall
release such Lender from its obligations hereunder.
          (i) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the New Money Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.



--------------------------------------------------------------------------------



 



75

          (j) Neither Holdings nor the Borrower shall assign or delegate any of
its rights or duties hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank and each Lender, and any attempted
assignment without such consent shall be null and void.
          (k) In the case of any (i) (A) assignment of Interim Date Loan
Commitments or Interim Date Loans or (B) sale of a participation interest in
Interim Date Loan Commitments or Interim Date Loans, such assigning or selling
Lender must also assign or sell a participation in, as applicable, an equal pro
rata portion of its Delayed Draw Commitments or Delayed Draw Loans, as
applicable, to the applicable assignee or purchaser and (ii) (A) assignment of
Delayed Draw Commitments or Delayed Draw Loans or (B) sale of a participation
interest in Delayed Draw Commitments or Delayed Draw Loans, such assigning or
selling Lender must also assign or sell, a participation in, as applicable, an
equal pro rata portion of its Interim Date Loan Commitments or Interim Date
Loans, as applicable, to the applicable assignee or purchaser.
          SECTION 9.05. Expenses; Indemnity. (a)  The Borrower and Holdings
agree, jointly and severally, to pay all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates in connection with the
syndication of the credit facilities provided for herein and the consummation of
the Transactions contemplated hereby (including the Bankruptcy Cases) and the
preparation and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made hereunder (including, with respect to this
Section 9.05(a), the reasonable fees, charges and disbursements of
(i) Blackstone, financial advisor to the Administrative Agent and the Collateral
Agent (as provided in the letter agreement between Blackstone and the
Administrative Agent dated as of December 13, 2007), (ii) Latham & Watkins LLP,
counsel for the Administrative Agent and the Collateral Agent and (iii) Ropes &
Gray LLP, counsel for the Lenders) and, in connection with any such enforcement
or protection, the fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent or any Lender.
          (b) The Borrower and Holdings agree, jointly and severally, to
indemnify the Administrative Agent, the Collateral Agent, each Lender and each
Related Lender Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions contemplated thereby (including the Bankruptcy



--------------------------------------------------------------------------------



 



76

Cases), (ii) the use of the proceeds of the Loans, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates), or (iv) any actual or alleged presence or Release
of Hazardous Materials on any property currently or formerly owned or operated
by the Borrower or any of the Subsidiaries, or any Environmental Liability
related in any way to the Borrower or the Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.
          (c) To the extent that Holdings and the Borrower fail to pay any
amount required to be paid by them to the Administrative Agent or the Collateral
Agent under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent or the Collateral Agent, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Collateral Agent in its capacity as
such. For purposes hereof, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the outstanding Loans and unused New Money
Commitments at the time.
          (d) To the extent permitted by applicable law, neither Holdings nor
the Borrower shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions contemplated hereby (including
the Bankruptcy Cases), any Loan or the use of the proceeds thereof.
          (e) The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the New Money Commitments, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender. All amounts due under
this Section 9.05 shall be payable on written demand therefor.
          SECTION 9.06. Right of Setoff. If an Event of Default shall have
occurred and be continuing, subject to any required notice provided in the
Orders, each Lender is hereby authorized at any time and from time to time,
except to the extent otherwise prohibited by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Holdings



--------------------------------------------------------------------------------



 



77

against any of and all the obligations of the Borrower or Holdings now or
hereafter existing under this Agreement and other Loan Documents held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section 9.06 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.
          SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 9.08. Waivers; Amendment. (a)  No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower or Holdings in any case shall entitle the Borrower or Holdings
to any other or further notice or demand in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower, Holdings and the Required Lenders; provided,
however, that no such agreement shall (i) decrease the principal amount of, or
extend the maturity of or any scheduled principal payment date or date for the
payment of any interest on any Loan, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan, without the prior
written consent of each Lender adversely affected thereby, (ii) increase or
extend the New Money Commitment or decrease or extend the date for payment of
any Fees of any Lender without the prior written consent of such
Lender, (iii) amend or modify the pro rata requirements of Section 2.17, the
provisions of Section 9.04(j), the provisions of this Section, the definition of
the term “Pro rata Percentage” or “Required Lenders” or release any Guarantor or
all or substantially all of the Collateral, without the prior written consent of
each Lender, (iv) change the provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of one Class differently from the rights of Lenders holding Loans
of any other Class without the prior written consent of Lenders holding a
majority in interest of the outstanding Loans and unused New Money Commitments
of each adversely affected Class or (v) modify the protections



--------------------------------------------------------------------------------



 



78

afforded to an SPC pursuant to the provisions of Section 9.04(i) without the
written consent of such SPC; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Collateral Agent without the prior written consent of the
Administrative Agent or the Collateral Agent, respectively. Notwithstanding the
foregoing, if the Borrower shall request the release of any Collateral to be
sold as part of any Asset Sale permitted under Section 6.05 and shall deliver to
the Collateral Agent a certificate to the effect that such Asset Sale and the
disposition of the proceeds thereof will comply with the terms of this
Agreement, the Collateral Agent, if satisfied that the applicable certificate is
correct, shall and is hereby authorized to, without the consent of any Lender,
execute and deliver all such instruments as may be required to effect the
release of such Collateral. Notwithstanding the foregoing or anything else to
the contrary in this Agreement or the other Loan Documents, no waiver, amendment
or modification of Section 2.15 of this Agreement or any other provision
relating to the priority of payment of New Money Loans over Rollover Loans,
including Sections 2.11, 2.12, and 2.13, shall be effective without the consent
of Lenders having 100% of the aggregate amount of New Money Loans and
outstanding New Money Commitments.
          (c) Notwithstanding the foregoing, with the consent of Lenders holding
60% in aggregate principal amount of the Delayed Draw Commitments, any condition
precedent to funding of the Delayed Draw Loans set forth in Section 4.03 may be
waived (it being understood that any such waiver shall not operate as a waiver
of any underlying Default or Event of Default resulting in such condition
precedent not being satisfied) and it is understood that the Delayed Draw Loans
will be funded if the conditions precedent described in Section 4.03 are
satisfied or waived in accordance with terms hereof.
          (d) Notwithstanding the foregoing, Lenders holding two-thirds in
aggregate principal amount of the Rollover Loans may, for the entire Class of
Rollover Loans, (i) waive treatment under 1129(a)(9) of the Bankruptcy Code in
connection with a Plan of Reorganization and (ii) accept other consideration for
such Rollover Loans in connection therewith.
          SECTION 9.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.



--------------------------------------------------------------------------------



 



79

          SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof. Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Collateral Agent and
the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
          SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.
          SECTION 9.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 9.13. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.
          SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this



--------------------------------------------------------------------------------



 



80

Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 9.15. Jurisdiction; Consent to Service of Process. (a)  Each
of Holdings and the Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Bankruptcy
Court and any New York State court or Federal court of the United States of
America sitting in New York City, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower, Holdings or their respective properties in the courts of any
jurisdiction.
          (b) Each of Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court (including the
Bankruptcy Court). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.16. Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (including, in each case, in respect of
the Bankruptcy Cases), (d) in connection with the exercise of any remedies
hereunder or under the other Loan Documents or any suit, action or proceeding
relating to the enforcement of its rights hereunder or thereunder, (e) subject
to an agreement containing provisions substantially



--------------------------------------------------------------------------------



 



81

the same as those of this Section 9.16, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary or any of their respective obligations, (f) with
the consent of the Borrower or (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 9.16. For
the purposes of this Section, “Information” shall mean all information received
from the Borrower or Holdings and related to the Borrower or Holdings or their
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to its disclosure by the Borrower or Holdings; provided that, in the
case of Information received from the Borrower or Holdings after the date
hereof, such information is clearly identified at the time of delivery as
confidential or such information is of such a nature that a prudent person would
expect such information to be confidential. Any person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.
          SECTION 9.17. [Reserved].
          SECTION 9.18. U.S.A. Patriot Act Notice. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the U.S.A. Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Act.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            BUFFETS, INC., as a Debtor and Debtor in Possession
      by:   /s/ A. Keith Wall       Name:  A. Keith Wall    Title:  EVP, Chief
Financial Officer      BUFFETS HOLDINGS, INC., as a Debtor and Debtor in
Possession
      by:   /s/ A. Keith Wall       Name:  A. Keith Wall    Title:  EVP, Chief
Financial Officer   

Credit Agreement



--------------------------------------------------------------------------------



 



 

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent and
Collateral Agent
      by:   /s/ Robert Hetu     Name:   Robert Hetu     Title:   Managing
Director             by:   /s/ Denise Alvarez     Name:   Denise Alvarez    
Title:   Vice President    

Credit Agreement



--------------------------------------------------------------------------------



 



 

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
      By:   /s/ Robert Hetu         Name:   Robert Hetu        Title:   Managing
Director              By:   /s/ Denise Alvarez         Name:   Denise Alvarez   
    Title:   Vice President     

Credit Agreement



--------------------------------------------------------------------------------



 



 

            CREDIT SUISSE SECURITIES (USA) LLC, as
Syndication Agent and Documentation Agent
      by:   /s/ Christopher G. Cunningham     Name:    Christopher G. Cunningham
    Title:    Managing Director             by:         Name:          Title:   
     

Credit Agreement



--------------------------------------------------------------------------------



 



 

            WATERSHED CAPITAL PARTNERS, L.P., as
Lender
      By   /s/ Meridee Moen         Name:   Meridee Moen       Title:   Senior
Managing Member       WATERSHED CAPITAL INSTITUTIONAL
PARTNERS, L.P., as Lender
      By   /s/ Meridee Moen       Name:   Meridee Moen       Title:   Senior
Managing Member    

Credit Agreement

 